





PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS

BY AND BETWEEN




HARTMAN GULF PLAZA ACQUISITIONS, L.P.,




("Seller")

AND




HARTMAN SHORT TERM INCOME

PROPERTIES  XX, INC.

("Buyer")





#690 Gulf PSAFINAL







--------------------------------------------------------------------------------

TABLE OF CONTENTS









1.

BASIC TERMS AND DEFINITIONS; REFERENCES

1

 

1.1

Basic Terms and Definitions

1

 

1.2

References

1

2.

PURCHASE AND SALE

2

3.

PURCHASE PRICE AND DEPOSIT

2

 

3.1

Purchase Price

2

 

3.2

Payment of Purchase Price

2

 

3.3

Disposition of Deposit Upon Failure to Close

2

 

3.4

Independent Contract Consideration

3

4.

PROPERTY INFORMATION; TITLE REVIEW; INSPECTIONS AND DUE DILIGENCE;

 

 

TENANT ESTOPPEL CERTIFICATES; CONFIDENTIALITY

3

 

4.1

Property Information

3

 

4.2

Title and Survey Review; Title Policy

5

 

 

4.2.1

Delivery of Title Report

5

 

 

4.22

Title Review and Cure

5

 

 

4.2,3

Delivery of Title Policy at Closing

5

 

4.3

Inspections; Due Diligence Period   

6

 

 

4.3.1

Inspections in General

6

 

 

4.3.2

Environmental Inspections

6

 

 

4.3.3

Termination During Due Diligence Period

7

 

4.4

Tenant Estoppel Certificates

7

 

4.5

Contracts

7

 

4.6

Confidentiality

7

5.

OPERATIONS AND RISK OF LOSS

8

 

5.1

Ongoing Operations

8

 

5.2

New Contracts

8

 

5.3

Leasing Arrangements

8

 

5.4

Damage or Condemnation

8

6.

SELLER'S AND BUYER'S DELIVERIES

9

 

6.1

Seller's Deliveries into Escrow

9

 

6.2

Buyer's Deliveries into Escrow

9

 

6.3

Closing Statements/Escrow Fees; Tenant Notices

9

 

6.4

Post-Closing Deliveries

9

7.

CONDITIONS TO BUYER'S AND SELLER'S OBLIGATIONS

10

 

7.1

Conditions to Buyer's Obligations

10








#690 Gulf PSAFINAL







--------------------------------------------------------------------------------

TABLE OF CONTENTS




(continued)

7.2 Conditions to Seller's Obligations
                                                                                                                                                                                                                                                            
10

8.       CLOSE OF ESCROW; POSSESSION
                                                                                                                                                                                                                                                           
11

9.      
ESCROW                                                                                                                                                                                                                                                                                                     
11

9.1
Closing                                                                                                                                                                                                                                                                                                   
11

9.2 Escrow and Title
Charges                                                                                                                                                                                                                                                                                                       
12

9.3 Procedures Upon Failure of
Condition                                                                                                                                                                                                                                                        
12

9.4 Deferment of Title
Policy                                                                                                                                                                                                                                                                           
12

10.
PRORATIONS                                                                                                                                                                                                                                                                                                    
13

10.1 Collected
Rent                                                                                                                                                                                                                                                                                        
13

10.2 Operating Costs and Additional Rent
Reconciliation                                                                                                                                                                                                                                    13

10.3 Taxes and
Assessments                                                                                                                                                                                                                                                                         
13

10.4 Leasing Commissions, Tenant Improvements and
Contracts                                                                                                                                                                                                                        
14

10.5 Tenant
Deposits                                                                                                                                                                                                                                                                                       
14

10.6 Utilities and Utility
Deposits                                                                                                                                                                                                                                                                      
14

10.7 Owner
Deposits                                                                                                                                                                                                                                                                         
              15

10.8 Intentionally
Omitted                                                                                                                                                                                                                                                                                
15

10.9 Final Adjustment After
Closing                                                                                                                                                                                                                                                                     15

11. SELLER'S REPRESENTATIONS AND WARRANTIES;
AS-IS                                                                                                                                                                                                                                    
15

11.1 Seller's Representations and
Warranties                                                                                                                                                                                                                                                                                                       
15

11.2
As-ls                                                                                                                                                                                                                                                                                                     
   16

12. BUYER'S COVENANTS, REPRESENTATIONS AND WARRANTIES; RELEASE; ERISA;

INDEMNIFICATION                                                                                                                                                                                                                                                                                           
17

12.1 Buyer's Representations and
Warranties                                                                                                                                                                                                                                                     
18

12.2
Release                                                                                                                                                                                                                                                                                                   
17

12.3
ERISA                                                                                                                                                                                                                                                                                                    
19

13. DEFAULT AND
DAMAGES                                                                                                                                                                                                                                                                                  
19

13.1 DEFAULT BY
BUYER                                                                                                                                                                                                                                                                            
19

13.2 Default by
Seller                                                                                                                                                                                                                                                                                   
   20

14. BROKER'S
COMMISSIONS                                                                                                                                                                                                                                                                             
    20

15. MISCELLANEOUS
PROVISIONS                                                                                                                                                                                                                                                                  
       20

15.1
Notices                                                                                                                                                                                                                                                                                              
    20

15.2 Assignment; Binding on Successors and
Assigns                                                                                                                                                                                                                                  
    21

15.3 Work
Product                                                                                                                                                                                                                                                                                      
    22

15.4 Further
Assurances                                                                                                                                                                                                                                                                              
    22

15.5 Attorneys'
Fees                                                                                                                                                                                                                                                                                      
  22

-ii-





#690 Gulf PSAFINAL







--------------------------------------------------------------------------------







TABLE OF CONTENTS

(continued)

 

 

15.6

Survival of Representations, Warranties and Agreements

22

15.7

Entire Agreement

22

15.8

Governing Law

23

15.9

Counterparts

23

15.10

Headings; Construction

23

15.11

Time of Essence

23

15.12

Partial Validity; Severability

23

15.13

No Third Party Beneficiaries

23

15.14

Joint Product of Parties

23

15.15

Calculation of Time Periods

23

15.16

Procedure for Indemnity

23

15.18

Waiver of Jury Trial

24

15.19

No Personal Liability

24

15.20

Joint and Several Liability

24

15.21

Intentionally Omitted

24

15.22

Deed Restriction Notice

24

15.23

Water Code Notice

24

15.24

Notice to Buyer

24

15.25

Intentionally Omitted

24

15.26

Deed Restriction Notice

24

15.27

Water Code Notice

24

15.28

Notice to Buyer

25

 





iii




--------------------------------------------------------------------------------







LIST OF EXHIBITS AND SCHEDULES



EXHIBIT A

Description of Real Property



EXHIBIT B

Description of Personal Property



EXHIBIT C

List of Contracts



EXHIBIT D

Form of Tenant Estoppel Certificate – Intentionally Omitted.



EXHIBIT E

Form of Deed



EXHIBIT F

Form of Assignment of Leases, Contracts and Bill of Sale



EXHIBIT G

Form of FIRPTA Affidavit



EXHIBIT H

Form of Tenant Notice



EXHIBIT I

Form of Assignment and Assumption Agreement



SCHEDULE 1-1

Description of New and Pending Lease Transactions — Buyer's

Responsibility



SCHEDULE 1-2

Description of New and Pending Lease Transactions — Seller's

Responsibility



SCHEDULE 2

Utility Deposits and Owner Deposits

















--------------------------------------------------------------------------------







PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS




THIS PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (this "Agreement") is
made and entered into as of February ____ 2014 (“Effective Date”), between
HARTMAN GULF PLAZA ACQUISITIONS, L.P., a Texas limited partnership ("Seller")
and HARTMAN SHORT TERM INCOME PROPERTIES XX, INC., a Maryland corporation and/or
any of its affiliates, successors or assigns ("Buyer"), with reference to the
following:



A.

Seller is the owner of the improved real property (the "Real Property")
described on
Exhibit A as Tracts I, II, III, and IV attached hereto together with certain
personal property located upon or used in connection with such improved real
property and certain other assets relating thereto, all as more particularly
described in Section 2 hereof.



B.

Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, the
Real Property, together with certain personal property and related assets on the
terms and subject to the conditions contained in this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:



1.

BASIC TERMS AND DEFINITIONS; REFERENCES,



1.1

Basic Terms and Definitions.



(a)

Effective Date. The effective date of this Agreement shall be the date a fully
signed original is deposited with the Escrow Holder (as such term is defined in
Section 1.1(e) below) as evidenced on the attached receipt appearing on Escrow
Holder's signature page ("Effective Date").



(b)

Closing Date. The last day that Close of Escrow may occur shall be at 1:00 p.m.
on March 11, 2014 (the "Closing Date").



(c)

Title Review Period. The "Title Review Period" shall commence on the Effective
Date of this Agreement and end on February 28, 2014, or earlier as agreed to in
writing between the parties.

(d)

Due Diligence Period. The "Due Diligence Period" shall commence on the Effective
Date of this Agreement and end on February 28, 2014, or earlier as agreed to in
writing between the parties.



(e)

Escrow Holder. The escrow holder shall be Chicago Title Company ("Escrow
Holder"), whose address is 712 Main, Suite 2000E, Houston, TX. 77002, Escrow
Officer: Jimmy Erwin; Telephone: (713) 238-9191; Telecopier: (713) 238-9177.



(f)

Title Company. The title company shall be Chicago Title Company ("Title
Company"), whose address is 712 Main, Suite 2000E, Houston, TX. 77002 Title
Coordinator: Mark Gentry; Telephone: 713-229-8484 ext. 3236; Telecopier:
713-238-9160.



1.2

References. All references to Exhibits refer to Exhibits attached to this
Agreement and all such Exhibits are incorporated herein by reference. The words
"herein," "hereof," "hereinafter" and words of similar import refer to this
Agreement as a whole and not to any particular Section hereof.



2.

PURCHASE AND SALE.

Subject to the terms and conditions of this Agreement, Seller agrees to sell,
assign and transfer to Buyer and





#690 Gulf PSAFINAL

1







--------------------------------------------------------------------------------







Buyer agrees to purchase from Seller, for the purchase price set forth in
Section 3 hereof, all of Seller's right, title and interest in and to the
following (collectively, the "Property"), if any:



2.1

The Real Property, together with the buildings located thereon, and all
associated parking areas, and all other improvements located thereon (the
buildings and such other improvements are referred to herein collectively as the
("Improvements"); all references hereinafter made to the Real Property shall be
deemed to include all rights, privileges, easements and appurtenances benefiting
the Real Property and/or the Improvements situated thereon, including, without
limitation, all mineral and water rights and all easements, rights-of-way and
other appurtenances used or connected with the beneficial use or enjoyment of
the Real Property;



2.2

All personal property, equipment, supplies and fixtures (collectively, the
"Personal Property") listed on Exhibit B attached hereto or otherwise left on
the Real Property at the Close of Escrow (as defined in Section 8.1 hereof) to
the extent owned by Seller;



2.3

Intentionally Omitted.



2.4

All of Seller's interest in all leases affecting the Real Property as of the
Close of Escrow (the "Leases"); and



2.5

All of Seller's interests in the contracts listed on Exhibit C attached hereto
and all contracts hereafter entered into by Seller to the extent permitted by
the provisions of this Agreement (the "Contracts"). Notwithstanding anything to
the contrary contained herein, the term "Property" shall expressly exclude any
Rents (as such term is defined in Section 10.1 hereof) or any other amounts
payable by tenants under the Leases for periods prior to the Close of Escrow,
any Rent or other amounts payable by any former tenants of the Property, and any
judgments, stipulations, orders, or settlements with any tenants under the
Leases or former tenants of the Property (hereinafter collectively referred to
as the "Excluded Property").



2.6

Buyer hereby acknowledges that Tract IV of the Real Property, as described in
Exhibit A and comprising 13,981 square feet, is currently assessed by the Harris
County Appraisal District as part of that certain 2.940 acre tract of land not
owned by Seller, under Account Number 114298001001.  Buyer agrees that it shall
be responsible, at its sole cost and expense, to have that certain Tract IV
split out and assigned a separate tax account number.  



3.

PURCHASE PRICE AND DEPOSIT.



3.1

Purchase Price. The purchase price for the Property shall be Thirteen Million
Nine Hundred Fifty Thousand and No/100 Dollars ($13,950,000.00) (the "Purchase
Price") cash in good and sufficient funds.



3.2

Payment of Purchase Price. The Purchase Price shall be payable as follows:



3.2.1

Three (3) days after the Effective Date of this Agreement, and as a condition
precedent to the effectiveness hereof, Buyer shall deposit in escrow with Escrow
Holder, in cash or current funds, the sum of One Million and No/100 Dollars
($1,000,000.00) (the "Deposit"). Immediately upon Escrow Holder's receipt of the
Deposit (the "Opening of Escrow"), Escrow Holder shall invest the same in a
federally insured interest-bearing account acceptable to Seller and Buyer, with
all interest accruing thereon credited to the Purchase Price. For purposes of
this Agreement, any interest accruing on the Deposit from time to time shall be
deemed part of the Deposit. The Deposit is nonrefundable except as otherwise
expressly stated herein.




3.2.2

Provided all the conditions in Section 7.1 hereof have been satisfied or waived
by Buyer, Buyer shall deposit in cash or current funds with Escrow Holder no
later than 1:00 p.m. (Central Standard time) on the Closing Date (as defined in
Section 1.1(b) hereof) an amount equal to the Purchase Price less the Deposit
and all interest accrued thereon plus or minus applicable prorations pursuant to
Section 10 hereof.





2







--------------------------------------------------------------------------------









3.3

Disposition of Deposit Upon Failure to Close. If the Close of Escrow fails to
occur due to Buyer's default under this Agreement (all of the conditions to
Buyer's obligation to close having been satisfied or waived), then the
disposition of the Deposit and all interest accrued thereon shall be governed by
Sections 13.1 and 13.2 hereof.



3.4

Independent Contract Consideration. Additionally, at the same time as the
deposit of the Initial Deposit with the Escrow Holder, Buyer shall deliver to
Seller in cash the sum of One Hundred and No/100 Dollars ($100.00) (the
"Independent Contract Consideration") which amount has been bargained for and
agreed to as consideration for Buyer's exclusive option to purchase the Real
Property and the right to inspect the Real Property as provided herein, and for
Seller's execution and delivery of this Agreement. The Independent Contract
Consideration is in addition to and independent of all other consideration
provided in this Agreement, and is nonrefundable in all events.



4.

PROPERTY INFORMATION; TITLE REVIEW; INSPECTIONS AND DUE DILIGENCE; TENANT

ESTOPPEL CERTIFICATES; CONFIDENTIALITY.



4.1

Property Information. Seller shall make available (to the extent not already
made available) to Buyer for review and copying (at Buyer's cost and expense) at
the local office of the property manager for the Property or at the Property,
within one (1) day after the Effective Date of this Agreement, to the extent in
Seller's possession, the following (the "Property Information"):



(a)

the Leases;



(b)

a current rent roll for the Real Property on the form currently used by Seller
(collectively, the "Rent Rolls");



(c)

the most current operating statements for the Real Property, if available
(collectively, the "Operating Statements");



(d)

copies of the Contracts;



(e)

existing land title surveys, if any, for the Real Property (collectively, the
"Existing Surveys");



(f)

any environmental inspection/testing reports, soils testing reports and/or
engineering reports prepared for Seller or Seller's predecessors;



(g)

to the extent already prepared and in Seller's possession, a schedule of all
tenant deposits (security or otherwise) which schedule may be a part of the Rent
Rolls;



(h)

to the extent already prepared and in Seller's possession, a schedule of all
present and future rental concessions, by tenant, which schedule may be a part
of the Rent Rolls;



(i)

if available, legible copies of all plans, specifications and working drawings,

including floor plans and elevations, of the Real Property;



(j)

monthly profit and loss statements reflecting the results of operation of the
Property for calendar years 2012, 2013, 2014 (year-to-date), as they become
available;



(k)

legible copies of all ad valorem and personal property tax receipts for calendar
years 2012 and 2013 and any notices applicable to 2014, and all assessment
(special or otherwise) notices and statements;



(I)

a legible copy of Seller's standard lease form;





3







--------------------------------------------------------------------------------









(m)

to the extent already prepared and in Seller's possession, a current inventory
of
all tangible personal property and fixtures owned by Seller and located on,
attached to, or used in connection with the Real Property;



(n)

intentionally omitted;



(o)

all warranties and guaranties relating to the Real Property or to the tangible
personal property and fixtures owned by Seller and located on, attached to, or
used in connection with the Real Property, if available;



(p)

legible copies of all utility and repair expenses incurred by Seller for the
operation of the Real Property for each month for the preceding two (2) years,
to the extent available, and copies of all utility permits, applications and
reservations;



(q)

to the extent already prepared and in Seller's possession, a schedule of all
insurance claims over the past three (3) years that relate to the Real Property;



(r)

historical occupancy information by month for the last twenty-four (24) months;



(s)

legible copies of all documentation regarding any roof, foundation and for pest
control (including termite) work performed on the improvements on the Real
Property and the bonds and for warranties of said work;



(t)

to the extent already prepared and in Seller's possession, a schedule of monthly
capital expenditures on the Real Property during calendar year 2011, 2012, 2013,
and 2014 (year-to- date);



(u)

aging reports detailing payments delinquency of any tenants for the past twelve
(12) months;



(v)

all certificates of compliance with all applicable codes, and a certificate of
water capacity;



(w)

legible copies of all outstanding orders of any governmental agencies affecting
the Real Property, including any notices received regarding the Real Property;



(x)

a description of all threatened and pending litigation that affects the Real
Property;



(y)

copies of all permits (i.e., signage, boiler, etc.);

(z)

copies of all current flat rate billings for tenant expense reimbursements
(common area maintenance, taxes, insurance, etc.) provided for in the tenant
lease agreements and support of actual payments received for such
reimbursements;



(aa)

copy of the general ledger for 2013 and 2014 (year-to-date); and



(bb)

copies of all utility accounts from Seller which will be transferred to Buyer at
Closing.

Notwithstanding any provision hereof to the contrary, Seller's obligation to
provide the Property Information to Buyer shall only extend to those items which
are already in existence and in the possession of Seller. Under no circumstances
shall Seller have any obligation to prepare any new schedules or reports, or to
obtain any Property information not already in Seller's possession.





4







--------------------------------------------------------------------------------







Under no circumstances shall Buyer be entitled to review any appraisals relating
to the Property or any internal financial audits relating to the Property.



4.2

Title and Survey Review; Title Policy.



4.2.1

Delivery of Title Report. Seller shall promptly request the Title Company to
deliver to Buyer a preliminary title report or title commitment covering the
Real Property (the "Title Report"), together with copies of all documents
(collectively, the "Title Documents") referenced in the Title Report. Buyer may
(a) obtain a new survey for the Real Property (a New Survey") or (b) cause one
or more of the Existing Surveys to be updated or recertified (an "Updated
Survey"). Buyer understands and acknowledges that if Buyer elects to obtain a
new survey or an updated or recertified survey for the Real Property the
completion and/or delivery of the surveys or updated or recertified surveys
shall not be a condition precedent to the Close of Escrow. Notwithstanding the
foregoing, Buyer further acknowledges that Seller makes no representations or
warranties, and Seller shall have no responsibility, with respect to the
completeness of the Title Documents or Existing Surveys made available to Buyer
by the Title Company.  




4.2.2

Title Review and Cure. Commencing from the Effective Date of this Agreement and
continuing through and including the Title Review Period, Buyer shall have the
right to approve or disapprove the condition of title to the Real Property. On
or before the expiration of the Title Review Period, Buyer shall deliver to
Seller and Escrow Holder written notice ("Buyer's Title Notice") of Buyer's
approval or disapproval of the matters reflected in the Title Report, any
Existing Survey, an Updated Survey or a New Survey; Buyer's Title Notice
delivered by Buyer to Seller must state that it is a "Buyer's Title Notice being
delivered in accordance with the provisions of Section 4.2.2 of the Purchase
Agreement." The failure of Buyer to deliver to Seller Buyer's Title Notice on or
before the expiration of the Title Review Period shall be deemed to constitute
Buyer's approval of the condition of title to the Real Property, Title Report,
Existing Survey, Updated Survey, if applicable, New Survey, if applicable, and
Title Documents. If Buyer timely disapproves any matter of title shown in the
Title Report, Existing Survey, an Updated Survey or a New Survey for the Real
Property, then Seller may, but shall have no obligation to, within two (2) days
after its receipt of the Buyer's Title Notice for the Real Property ("Seller's
Election Period"), elect to eliminate or ameliorate to Buyer's reasonable
satisfaction the disapproved title matters by giving Buyer written notice
("Seller's Title Notice") of those disapproved title matters, if any, which
Seller agrees to so eliminate or ameliorate by the Closing Date. Buyer
acknowledges and agrees that any title exception disapproved by Buyer shall be
deemed ameliorated to Buyer's reasonable satisfaction to the extent that Seller
either causes such exception to be removed from the Title Policy (as such term
is defined in Section 4.2.3 hereof) or to be affirmatively insured over. If
Seller does not elect to, or is unable to, eliminate or ameliorate any
disapproved title matters, or Seller fails to timely deliver Seller's Title
Notice, then as Buyer’s sole and exclusive remedy Buyer shall have the right,
upon delivery to Seller and Escrow Holder (on or before three (3) days prior to
the Closing Date) of a written notice, to either: (a) waive its prior
disapproval, in which event said disapproved matters shall be deemed approved;
or (b) terminate this Agreement and the Escrow (as such term is defined in
Section 9.1 hereof). Failure to take either one of the actions described in (a)
and (b) above shall be deemed to be Buyer's election to take the action
described in clause (a) above. If Buyer elects to terminate this Agreement as
provided in clause (b) above, this Agreement shall automatically terminate, the
parties shall be released from all further obligations under this Agreement
(except pursuant to any provisions which by their express terms survive a
termination of this Agreement), the Deposit shall be immediately paid to Seller
and Buyer shall immediately return all Property Information to Seller. Buyer
shall have been deemed to have approved any condition of title to the Real
Property, Title Report, Existing Survey, Updated Survey, if applicable, New
Survey, if applicable, and Title Documents that Seller is not obligated to
remove and to which either Buyer did not object as provided above, or to which
Buyer did object, but with respect to which Buyer did not terminate this
Agreement.




4.2.3 Delivery of Title Policy at Closing. As a condition precedent to the Close
of Escrow, except as otherwise provided in Section 9.4 herein, the Title Company
shall have issued and delivered to Buyer, or shall have committed to issue and
deliver to Buyer, with respect to the Real Property, a TLTA-T-1 Owner's Policy
of Title Insurance (the "Title Policy") issued by the Title Company as of the
date and time of the recording of the Deed (as such term is defined in Section
6.1 hereof) for the Real Property, in the amount of the Purchase Price insuring
Buyer as owner of good and indefeasible fee simple title to the Real Property,





5







--------------------------------------------------------------------------------







subject only to the Permitted Exceptions (as hereinafter defined). For purposes
of this Agreement, "Permitted Exceptions" shall mean and include (a) any lien to
secure payment of real estate taxes, including special assessments, not
delinquent, (b) standby fees, taxes and assessments by any taxing authority for
the year 2014 and subsequent years, (c) if Buyer does not obtain a survey that
is acceptable to the Title Company, all matters which could be revealed or
disclosed by a physical inspection or a survey of the Real Property and matters
affecting the Real Property which are created by or with the written consent of
Buyer; (d) the rights of the tenants under the Leases affecting the Real
Property, (e) all exceptions disclosed by the Title Report, Existing Survey,
Updated Survey, and New Survey relating to the Real Property and which are
approved or deemed approved by Buyer in accordance with Section 4.2.2 hereof,
and (f) all applicable laws, ordinances, rules and governmental regulations
(including, without limitation, those relating to building, zoning and land use)
affecting the development, use, occupancy or enjoyment of the Real Property.



4.3

Inspections; Due Diligence Period.



4.3.1

Inspections in General. Commencing from the Effective Date and continuing
through and including the expiration of the Due Diligence Period, Buyer, its
agents, and employees shall have a limited license (the "License") to enter upon
the Real Property for the purpose of making non­invasive inspections at Buyer's
sole risk, cost and expense. Before any such entry, Buyer shall provide Seller
with a certificate of insurance naming Seller as an additional insured and with
an insurer and insurance limits and coverage reasonably satisfactory to Seller.
All of such entries upon the Real Property shall be at reasonable times during
normal business hours and after at least 48 hours prior notice to Seller or
Seller's agent, and Seller or Seller's agent shall have the right to accompany
Buyer during any activities performed by Buyer on the Real Property.
Notwithstanding anything stated to the contrary herein, Buyer shall have the
right to inspect the occupied space in the Real Property and to contact or speak
to tenants under the Leases provided (a) Buyer gives Seller prior notice of its
intention to interview any tenants or inspect their space so that Seller or
Seller's agents may be present during such inspections or interviews, (b) such
leases do not prohibit such inspections, (c) Buyer immediately discontinues any
discussions with any tenant and/or any inspections upon the tenant's request,
and (d) Buyer may not discuss any specific future lease terms with any tenants
but may discuss generally with tenants their future plans to renew their leases.
Seller agrees to make itself or one of its employees or agents available at any
reasonable time during the Due Diligence Period to meet with Buyer and/or
Buyer's representatives for purposes of conducting interviews with tenants under
the Leases and/or inspecting their space. Buyer shall promptly provide Seller
(at no cost to Seller) with a copy of the results of any tests and inspections
made by Buyer, excluding only market and economic feasibility studies. If any
inspection or test disturbs the Real Property, Buyer will restore the Real
Property to the same condition as existed before the inspection or test. Buyer
shall defend, indemnify Seller and hold Seller, Seller's trustees, officers,
tenants, agents, contractors and employees and the Real Property harmless from
and against any and all losses, costs, damages, claims, or liabilities,
including but not limited to, mechanic's and materialmen's liens and Seller's
attorneys' fees, arising out of or in connection with Buyer's, its agents,
contractors, employees, or invitees entry upon or inspection of the Real
Property. The License may be revoked by Seller at any time and shall in any
event be deemed revoked upon termination of this Agreement. The provisions of
this Section 4.3.1 shall survive the Close of Escrow or the earlier termination
of this Agreement.



4.3.2

Environmental Inspections. The inspections under Section 4.3.1 may include
non-invasive Phase I environmental inspections of the Real Property, but no
Phase II environmental inspections or other invasive inspections or sampling of
soil or materials, including without limitation construction materials, either
as part of the Phase I inspections or any other inspections, shall be performed
without the prior written consent of Seller, which may be withheld in its sole
and absolute discretion, and if consented to by Seller, the proposed scope of
work and the party who will perform the work shall be subject to Seller's review
and approval. Buyer shall promptly deliver to Seller (at no cost to Seller)
copies of any Phase II or other environmental reports to which Seller consents
as provided above. The preceding sentence shall survive the Close of Escrow or
the earlier termination of this Agreement.



4.3.3

Termination During Due Diligence Period. If Buyer determines, in its sole
discretion, before the expiration of the Due Diligence Period, that the Real
Property is unacceptable for Buyer's purposes, Buyer shall have the right to
terminate this Agreement by giving to Seller notice of termination ("Termination





6







--------------------------------------------------------------------------------







Notice") before the expiration of the Due Diligence Period, in which event the
Deposit shall be immediately paid to Seller, Buyer shall immediately return all
Property Information to Seller and, except for those provisions of this
Agreement which expressly survive the termination of this Agreement, the parties
hereto shall have no further obligations hereunder. if Buyer fails to timely
deliver a Termination Notice to Seller and Escrow Holder on or before the
expiration of the Due Diligence Period, then Buyer shall be deemed to be
satisfied with all aspects of all the Real Property, including, without
limitation, the condition and suitability of all the Real Property for Buyer's
intended use, and Buyer shall be obligated to acquire the Real Property in
accordance with the provisions of this Agreement. Buyer's delivery of a
Termination Notice to Seller with respect to the Real Property shall constitute
Buyer's election to terminate this Agreement with respect to the Real Property
as provided above in this Section 4.3.3.  The Termination Notice shall only be
deemed effective if timely delivered as aforesaid and contained therein is a
detailed explanation of why Buyer has elected to terminate the Agreement.



4.4

Tenant Estoppel Certificates. Seller shall have no obligation to secure and
deliver to Buyer estoppel certificates for all Leases ("Tenant Estoppel
Certificates").



4.5

Contracts. Buyer shall assume the obligations arising from and after the Closing
Date under the Contracts; provided, however, notwithstanding anything stated to
the contrary herein, Buyer shall not be obligated to assume any of Seller's
obligations under, and Seller shall terminate at Close of Escrow, the management
and leasing agreement listed in Exhibit C attached hereto and made a part
hereof, except that, notwithstanding Seller's termination of the management and
leasing agreement listed in Exhibit C attached hereto, and in consideration of
Seller's terminating the same, Buyer shall be responsible for, and Buyer shall
assume pursuant to the terms and provisions of the Assignment of Leases and
Contracts and Bill of Sale, as hereinafter defined, all leasing commissions
payable (notwithstanding the termination of the management and leasing
agreement) under the management and leasing agreement after the Close of Escrow
arising out of the lease of space (including any renewal or expansion) in the
Property after the Close of Escrow.  Buyer shall defend and indemnify Seller and
hold Seller harmless from and against any and all losses, costs, damages,
claims, or liabilities, and Seller’s attorneys’ fees, arising out of or in
connection with payment of the aforementioned described leasing commissions.
 The preceding sentence shall survive the Close of Escrow.  Buyer shall pay all
costs, expenses, or fees, if any, related to the assignment of any Contract to
Buyer.

4.6

Confidentiality. Prior to the Close of Escrow or in the event the Close of
Escrow never occurs, the Property Information and all other information, other
than matters of public record or matters generally known to the public,
furnished to, or obtained through inspection of the Real Property by, Buyer, its
affiliates, lenders, employees, attorneys, accountants and other professionals
or agents relating to the Real Property, will be treated by Buyer, its
affiliates, lenders, employees and agents as confidential, and will not be
disclosed to anyone (except as reasonably required in connection with Buyer's
evaluation of the Real Property) except to Buyer's consultants who agree to
maintain the confidentiality of such information, and will be returned to Seller
by Buyer if the Close of Escrow does not occur. The terms of this Agreement will
not be disclosed to anyone prior to or after the Close of Escrow except to
Buyer's and Seller's consultants who agree to maintain the confidentiality of
such information and Seller and Buyer agree not to make any public announcements
or public disclosures or communicate with any media with respect to the subject
matter hereof without the prior written consent of the other party (in their
sole and absolute discretion). The confidentiality provisions of this Section
4.6 shall not apply to any disclosures made by Buyer or Seller as required by
law, by court order, or in connection with any subpoena served upon Buyer or
Seller; provided Buyer and Seller shall provide each other with written notice
before making any such disclosure.



5.

OPERATIONS AND RISK OF LOSS.



5.1

Ongoing Operations. During the pendency of this Agreement, but subject to the
limitations set forth below, Seller shall carry on its businesses and activities
relating to the Real Property substantially in the same manner as it did before
the date of this Agreement. The new and pending lease transactions (the "New and
Pending Lease Transactions") reflected on Schedule 1-1 and Schedule 1-2 attached
hereto shall be





7







--------------------------------------------------------------------------------







deemed approved by Buyer for purposes of this Agreement.  Seller shall not be
obligated to make any capital repair or replacement during the pendency of this
Agreement and Buyer herein assumes all such repairs or replacements.  If a
leases(s) requires Seller to commence such repair or replacement prior to the
Closing Date, then Buyer on the Closing Date shall reimburse Seller for Seller’s
substantiated actual out of pocket costs and expenses incurred by Seller in
making any such repair or replacement.  The preceding two (2) sentences shall
survive the Close of Escrow.   



5.2

New Contracts. Prior to the expiration of the Due Diligence Period, Seller may
without Buyer's consent enter into contracts relating to the Real Property,
provided that Seller provides Buyer with written notice of the same. Following
the expiration of the Due Diligence Period, Seller will not enter into any
contract that will be an obligation affecting the Real Property subsequent to
the Close of Escrow (except contracts entered into in the ordinary course of
business that are terminable without cause on 30- days' notice), without the
prior consent of the Buyer, which shall not be unreasonably withheld,
conditioned or delayed.



5.3

Leasing Arrangements. Except for the New and Pending Lease Transactions, Seller
shall obtain Buyer's consent, which Buyer shall not unreasonably withhold,
condition or delay, before entering into any new lease of space in the Real
Property and before entering into a Lease amendment, expansion, or renewal
(unless the matter covered by the amendment, expansion or renewal is already
expressly provided for in the Lease). Buyer shall be deemed to have consented to
any new lease or any Lease amendment, expansion, or renewal if it has not timely
notified Seller specifying with particularity the matters to which Buyer
reasonably objects, within five (5) days after its receipt of Seller's written
request for consent, together with a copy of the Lease amendment, expansion, or
renewal or the new lease. At the Close of Escrow, Buyer shall reimburse Seller
for commissions, legal fees, the cost of tenant improvements, and all other
leasing costs and expenses paid by Seller with respect to the New and Pending
Lease Transactions listed in Schedule 1-1 attached hereto and with respect to
all other Lease amendments, expansions or renewals or new leases that were
entered into pursuant to this Section 5.3 and, at Close of Escrow, shall assume
in writing (pursuant to the Assignment of Leases and Contracts and Bill of Sale)
Seller's obligations (whether arising before or after the Closing Date) under
such new leases and Lease amendments, expansions or renewals. At the Close of
Escrow, Buyer shall be entitled to a credit equal to all unpaid leasing costs
under those New and Pending Lease Transactions listed in Schedule 1-2 attached
hereto to the extent leases and/or lease amendments for the same have been
executed and to the extent such leasing costs are expressly set forth in
Schedule 1-2 attached hereto, and Buyer shall assume in writing (pursuant to the
Assignment of Leases and Contracts and Bill of Sale) Seller's obligations under
such New and Pending Lease Transactions.



5.4

Damage or Condemnation. Risk of loss resulting from any condemnation or eminent
domain proceeding which is commenced or has been threatened against the Real
Property before the Close of Escrow, and risk of loss to the Real Property due
to fire, flood or any other cause before the Close of Escrow, shall remain with
Seller. If before the Close of Escrow the Real Property or any portion thereof
shall be materially damaged, or if the Real Property or any material portion
thereof shall be subjected to a bona fide threat of condemnation or shall become
the subject of any proceedings, judicial, administrative or otherwise, with
respect to the taking by eminent domain or condemnation, then Buyer may elect
not to acquire the Real Property by delivering written notice of such election
to Seller within five (5) days after Buyer learns of the damage or taking, in
which event Buyer shall no longer be obligated to purchase, and Seller shall no
longer be obligated to sell, the Real Property. If the Closing Date is within
the aforesaid 5-day period, then the Close of Escrow shall be extended to the
next business day following the end of said 5-day period. If no such election is
made, and in any event if the damage is not material, this Agreement shall
remain in full force and effect, the purchase contemplated herein, less any
interest taken by eminent domain or condemnation, shall be effected with no
further adjustment (including the amount of the Purchase Price shall not be
modified), and upon the Close of Escrow, Seller shall assign, transfer and set
over to Buyer all of the right, title and interest of Seller in and to any
awards that have been or that may thereafter be made for such taking, and Seller
shall assign, transfer and set over to Buyer any insurance proceeds that may
thereafter be made for such damage or destruction giving Buyer a credit at the
Close of Escrow for any deductible under such policies. For purposes of this
Section 5.4, the phrase(s) (i) "Material damage" or "Materially damaged" means
damage reasonably exceeding thirty percent (30%) of the Purchase Price of the
Real Property, and (ii) "material portion" means any portion of the Real
Property that has a "fair market value" exceeding thirty percent (30%) of the
Purchase





8







--------------------------------------------------------------------------------







Price of the Real Property.



6.

SELLER'S AND BUYER'S DELIVERIES.



6.1

Seller's Deliveries into Escrow. No less than one (1) business day prior to the
Closing Date, Seller shall deliver into Escrow (as such term is defined in
Section 9 hereof) to the Escrow Holder the following:



(a)

Deed. A special warranty deed (the "Deed") in the form attached hereto as
Exhibit E, executed and acknowledged by Seller, conveying to Buyer Seller's
title to the Real Property.



(b)

Assignment of Leases and Contracts and Bill of Sale. An Assignment of Leases and
Contracts and Bill of Sale ("Assignment of Leases and Contracts and Bill of
Sale") in the form of Exhibit F attached hereto, executed by Seller.



(c)

State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of the Real
Property.



(d)

FIRPTA. A Foreign Investment in Real Property Tax Act affidavit executed by
Seller substantially in the form of Exhibit G attached hereto.



(e)

Additional Documents. Any additional documents that Escrow Holder or the Title
Company may reasonably require for the proper consummation of the transaction
contemplated by this Agreement.



6.2

Buyer's Deliveries into Escrow. Except as otherwise expressly provided below, no
later than 9:00 a.m. (Pacific Standard Time) on the Closing Date, Buyer shall
deliver into Escrow to the Escrow Holder the following:



(a)

Purchase Price. The Purchase Price, less the Deposit that is applied to the
Purchase Price, plus or minus applicable prorations, deposited by Buyer with the
Escrow Holder in immediate, same-day federal funds wired for credit into the
Escrow Holder's escrow account and deposited in Escrow Holder's escrow account
no later than 1:00 p.m. (Central Standard Time) on the Closing Date.



(b)

Assignment of Leases and Contracts. and Bill of Sale. An Assignment of Leases
and Contracts and Bill of Sale executed by Buyer.



(c)

State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of the Real
Property.



(d)

Additional Documents. Any additional documents that Escrow Holder or the Title
Company may reasonably require (which may be delivered by facsimile or other
form of electronic transmission to the extent acceptable to Escrow Holder and/or
the Title Company) for the proper consummation of the transaction contemplated
by this Agreement.



6.3

Closing Statements/Escrow Fees; Tenant Notices. Concurrently with the Close of
Escrow, Seller and Buyer shall deposit with the Escrow Holder executed closing
statements consistent with this Agreement in the form required by the Escrow
Holder (which may be delivered by facsimile or other form of electronic
transmission) and, Seller and Buyer shall execute at the Close of Escrow, and
deliver to each tenant immediately after the Close of Escrow, tenant notices
regarding the sale of the Real Property in substantially the form of Exhibit H
attached hereto, or such other form as may be required by applicable state law.



6.4

Post-Closing Deliveries. Immediately after the Close of Escrow, to the extent in
Seller's possession, Seller shall deliver to the offices of Buyer's property
manager: the original Leases; copies or





9







--------------------------------------------------------------------------------







originals of all contracts, receipts for deposits, and unpaid bills; all keys,
if any, used in the operation of the Real Property; and, if in Seller's
possession or control, any "as-built" plans and specifications of the
Improvements.



7.

CONDITIONS TO BUYER'S AND SELLER'S OBLIGATIONS.



7.1

Conditions to Buyer's Obligations. The Close of Escrow and Buyer's obligation to
consummate the transaction contemplated by this Agreement are subject to the
satisfaction of the following conditions for Buyer's benefit (or Buyer's waiver
thereof, it being agreed that Buyer may waive any or all of such conditions) on
or prior to the Closing Date or on the dates designated below for the
satisfaction of such conditions:



(a)

All of Seller's representations and warranties contained herein shall be true
and correct in all material respects as of the date of this Agreement and as of
the Closing Date, subject to any qualifications hereafter made to any of
Seller's representations as provided for in Section 11.1  hereof;



(b)

As of the Closing Date, Seller shall have performed its respective obligations
hereunder and all deliveries to be made at Close of Escrow by Seller shall have
been tendered;



(c)

There shall exist no actions, suits, arbitrations, claims, attachments,
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings pending against Seller that would materially
and adversely affect Seller's ability to perform its respective obligations
under this Agreement;



(d)

There shall exist no pending action, suit or proceeding with respect to Seller
before or by any court or administrative agency which seeks to restrain or
prohibit the consummation of the transaction contemplated hereby.

If, notwithstanding the nonsatisfaction of any such condition, the Close of
Escrow occurs, there shall be no liability on the part of Seller for breaches of
representations and warranties of which Buyer had knowledge as of the Close of
Escrow.



7.2

Conditions to Seller's Obligations.  The Close of Escrow and Seller's
obligations to consummate the transaction contemplated by this Agreement are
subject to the satisfaction of the following conditions for Seller's benefit (or
Seller's waiver thereof, it being agreed that Seller may waive any or all of
such conditions) on or prior to the Closing Date or the dates designated below
for the satisfaction of such conditions:



(a)

All of Buyer's representations and warranties contained herein shall be true and
correct in all material respects as of the date of this Agreement and as of the
Closing Date;



(b)

As of the Closing Date, Buyer has performed its obligations hereunder and all
deliveries to be made at Close of Escrow by Buyer shall have been tendered
including, without limitation, the deposit with Escrow Holder of the amounts set
forth in Section 6.2(a) hereof;



(c)

There shall exist no actions, suits, arbitrations, claims, attachments,
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings, pending or threatened against Buyer that
would materially and adversely affect Buyer's ability to perform its obligations
under this Agreement;



(d)

There shall exist no pending or threatened action, suit or proceeding with
respect to Buyer before or by any court or administrative agency which seeks to
restrain or prohibit, or to obtain damages or a discovery order with respect to,
this Agreement or the consummation of the transaction contemplated hereby;





10







--------------------------------------------------------------------------------









(e)

Seller shall have received all consents and assignments and approvals from all
parties from whom such consents to assignments or approvals are needed under all
contracts, covenants and other agreements relating to the Property;



(f)

Seller shall have received a full general release signed by the broker, if any,
referred to in Section 14 hereof, which shall be in form and substance
reasonably acceptable to Seller, and shall release Seller from all costs,
obligations, liabilities, commissions, fees, and claims arising from the
transaction contemplated by this Agreement upon payment of the agreed upon
commission; and



(g)

Prior to the expiration of the Due Diligence Period, Seller shall have received
formal written approval from its partners for the consummation of the
transaction contemplated hereby.



8.

CLOSE OF ESCROW; POSSESSION.



8.1

"Close of Escrow" shall mean and refer to Seller's receipt of the Purchase Price
and the other amounts due Seller in accordance with the provisions of Section
9.1(b) below.



8.2

Sole exclusive possession of the Real Property, subject only to the Permitted
Exceptions (as defined in Section 4.2.3 hereof), shall be delivered to Buyer on
the Closing Date.



9.

ESCROW.

9.1

Closing. The escrow (the "Escrow") for the consummation of this transaction
shall be established with Escrow Holder at the address indicated in Section 15.1
hereof by the deposit of an original signed copy of this Agreement with Escrow
Holder contemporaneously with the execution hereof. This Agreement shall
constitute both an agreement among Buyer and Seller and escrow instructions for
Escrow Holder, If Escrow Holder requires separate or additional escrow
instructions which it deems necessary for its protection, Seller and Buyer
hereby agree promptly upon request by Escrow Holder to execute and deliver to
Escrow Holder such separate or additional escrow instructions (the "Additional
Instructions"). In the event of any conflict or inconsistency between this
Agreement and the Additional Instructions, this Agreement shall prevail and
govern, and the Additional Instructions shall so provide. The Additional
Instructions shall not modify or amend the provisions of this Agreement unless
otherwise agreed to in writing by Seller and Buyer.

No later than 1:00 p.m. (Central Standard Time) on the day prior to the Closing
Date, Escrow Holder shall deliver to Seller and Buyer a final closing statement
which has been certified by Escrow Holder to be true and correct.

On the Closing Date, provided that the conditions set forth in Sections 7.1 and
7.2 hereof have been satisfied or waived, Escrow Holder shall take the following
actions in the order indicated below:



(a)

With respect to all closing documents delivered to Escrow Holder hereunder, and
to the extent necessary, Escrow Holder is authorized to insert into all blanks
requiring the insertion of dates the date of the recordation of the Deed or such
other date as Escrow Holder may be instructed in writing by Seller and Buyer;



(b)

Deliver to Seller, in cash or current funds, the Purchase Price, plus or minus,
as the case may be, the amounts determined in accordance with the provisions of
Section 10 hereof, Buyer's signed counterparts of the Assignment of Leases and
Contracts and Bill of Safe and conformed copies of the recorded Deed;



(c)

Record the Deed in the official records of the County in which the Real Property
is located;



(d)

Deliver to Buyer those items referred to in Section 6.1 hereof and a conformed
copy





11







--------------------------------------------------------------------------------







of the recorded Deed; and



(e)

Cause the Title Company to issue the Title Policy for the Real Property in
accordance with the provisions of Section 4.2.3  hereof (unless Buyer has
elected to defer receipt of the Title Policy as referenced in Section 9.4
hereof, in which case issuance of the Title Policy shall not be a condition to
Closing).



9.2

Escrow and Title Charges.



(a)

Upon the Close of Escrow, escrow, title charges and other closing costs shall be
allocated between Seller and Buyer as follows:



(i)

Seller shall pay: (1) the basic premium for the Title Policy (excluding the
premium for the deletion of the area and boundary exception), (2) all escrow
fees or similar charges of Escrow Holder.



(ii)

Buyer shall pay all sales, gross receipts, compensating, stamp, excise,
documentary, transfer, deed or similar taxes or fees (City, County and State)
payable in connection with the consummation of the transactions contemplated by
this Agreement and the cost of recording the Deed. If Buyer desires to delete
the area and boundary exception from the Title Policy, Buyer shall pay the
premium for such coverage and the cost of any endorsements to the Title Policy,
if required by Buyer.



(iii)

Buyer shall pay all costs incurred in connection with Buyer's updating or
recertifying the Existing Surveys or obtaining any surveys for the Real Property



(iv)

Except to the extent otherwise specifically provided herein, all other expenses
incurred by Seller and Buyer with respect to the negotiation, documentation and
closing of this transaction, including, without limitation, Buyer's and Seller's
attorneys' fees, shall be borne and paid by the party incurring same.



(b)

If the Close of Escrow does not occur by reason of Buyer's or Seller's default
under this Agreement, then all escrow and title charges (including cancellation
fees) shall be borne by the party in default.



9.3

Procedures Upon Failure of Condition. Except as otherwise expressly provided
herein, if any condition set forth in Sections 7.1 or 7.2 hereof is not timely
satisfied or waived for a reason other than the default of Buyer or Seller in
the performance of its respective obligations under this Agreement:



(a)

This Agreement, the Escrow and the respective rights and obligations of Seller
and Buyer hereunder shall terminate (other than the indemnity and insurance
obligations of Buyer expressly set forth herein and the confidentiality
provisions of Section 4.6 hereof which shall survive such termination) at the
written election of the party for whose benefit such condition was imposed,
which written election must be made (i) within three (3) business days after the
date such condition was to be satisfied, or (ii) on the date the Close of Escrow
occurs, whichever occurs first;



(b)

Escrow Holder shall promptly pay to Seller all funds of Buyer in its possession,
including the Deposit and all interest accrued thereon, and to Seller and Buyer
all documents deposited by them respectively, which are then held by Escrow
Holder, except if the conditions set forth in Section 7.1(c) and (d) are not
timely satisfied or waived for a reason other than the default of Buyer in the
performance of its obligations under this Agreement, the Escrow Holder shall
promptly pay to Buyer all funds of Buyer in its possession including the Deposit
and all interest accrued thereon;



(c)

Buyer shall return to Seller the Property Information and Buyer shall deliver to
Seller all Work Product (as such term is defined in Section 15.3 hereof); and





12







--------------------------------------------------------------------------------









(d)

Any escrow cancellation and title charges shall be borne equally by Seller and
Buyer.



9.4

Deferment of Title Policy. Seller acknowledges that, provided the Closing is not
delayed or otherwise affected thereby, Buyer may elect to defer receipt of the
Title Policy for a period not to exceed ninety (90) days in connection with
Buyer's subsequent pledge of the Real Property as security for a loan.  Seller
does not represent or warrant to Buyer that Title Company will allow Buyer to
defer receipt of the Title Policy for a period not to exceed ninety (90) days in
connection with Buyer’s subsequent pledge of the Real Property as security for a
loan.  Buyer acknowledges that this Section 9.4 shall not be a condition to
Buyer’s performance under this Agreement.



10.

PRORATIONS.

If the Purchase Price is received by Seller's depository bank in time to credit
to Seller's account on the Closing Date, the day the Close of Escrow occurs
shall belong to Buyer and all prorations hereinafter provided to be made as of
the Close of Escrow shall each be made as of the end of the day before the
Closing Date. If the Purchase Price is not so received by Seller's depository
bank on the Closing Date, then the day the Close of Escrow occurs shall belong
to Seller and such proration shall be made as of the end of the day that is the
Closing Date. In each such proration set forth below, the portion thereof
applicable to periods beginning as of Close of Escrow shall be credited to Buyer
or charged to Buyer as applicable and the portion thereof applicable to periods
ending as of Close of Escrow shall be credited to Seller or charged to Seller as
applicable.



10.1

Collected Rent. All rent (including, without limitation, all base rents,
additional rents and retroactive rents, and expressly excluding tenant
reimbursements for Operating Costs, as hereinafter defined) and all other income
(and any applicable state or local tax on rent) (hereinafter collectively
referred to as "Rents") collected under Leases in effect on the Closing Date
shall be prorated as of the Close of Escrow. Uncollected Rent shall not be
prorated and, to the extent payable for the period prior to the Close of Escrow,
shall remain the property of Seller. Buyer shall apply Rent from tenants that
are collected after the Close of Escrow first to Rents which are due to Buyer
after the Close of Escrow and second to Rents which were due to Seller on or
before the Close of Escrow. Any prepaid Rents for the period following the
Closing Date shall be paid over by Seller to Buyer. Buyer will make reasonable
efforts, without suit, to collect any Rents applicable to the period before the
Close of Escrow including, without limitation, sending to tenants bills for the
payment of past due Rents during the first twelve (12) month period following
the Closing Date. Seller may pursue collection of any Rents that were past due
as of the Closing Date, provided that Seller shall have no right to terminate
any Lease or any tenant's occupancy under any Lease in connection therewith.



10.2

Operating Costs and Additional Rent Reconciliation. Seller, as landlord under
the Leases, is currently collecting from tenants under the Leases additional
rent to cover taxes, insurance, utilities (to the extent not paid directly by
tenants), common area maintenance and other operating costs and expenses
(collectively, "Operating Costs") in connection with the ownership, operation,
maintenance and management of the Real Property. Operating Costs shall not be
prorated, except as herein provided. Buyer shall receive and retain any
Operating Costs paid by Tenants on or after the Closing Date and Seller shall
receive and retain any Operating Costs paid prior to the Closing Date; provided,
however, that any monthly or periodic deposits or payments of estimated
Operating Costs with respect to the month in which the Closing occurs that are
received by Seller prior to the Closing Date or that are received by Buyer on or
after the Closing Date shall be prorated as of the Closing Date. Buyer and
Seller shall cooperate within thirty (30) days after the end of the year in
which the Closing Date occurs to reconcile the actual Operating Costs. If there
are any rebates owing to Tenants for the period of Seller's ownership, Seller
shall promptly pay Buyer the amount of such rebates, and if the Tenants owe
Seller any additional amounts for the Operating Costs with respect to the period
of Seller's ownership, Buyer shall promptly pay Seller the amount so owed.



10.3

Taxes and Assessments. Real estate taxes and assessments imposed by any
governmental authority ("Taxes") with respect to the Real Property for the
'relevant tax year in which the Real Property is being sold and that are not yet
due and payable and that are not reimbursable by tenants under the Leases as
Operating Costs shall be prorated as of the Close of Escrow based upon the most
recent ascertainable





13







--------------------------------------------------------------------------------







assessed values and tax rates and based upon the number of days Buyer and Seller
will have owned the Real Property during such relevant tax year. Seller shall
receive a credit for any Taxes paid by Seller and applicable to any period after
the Close of Escrow. Promptly following Buyer's receipt of the tax bill for the
2014 tax year, Buyer shall provide a copy of the same to Seller. Seller and
Buyer agree to make a final adjustment regarding real estate taxes and
assessments based upon the 2014 tax bill within thirty (30) days following the
receipt of the same. Seller or Buyer, as applicable, shall promptly pay to the
other any amount owing to the other arising from such final adjustment.

If, as of the Closing Date, Seller is protesting or has notified Buyer, in
writing, that it has elected to protest any Taxes for the Real Property, then
Seller agrees to assign any and all of its right to protest such Taxes to Buyer
who shall have the right, after the Closing Date, to continue such protest. In
such case, any Taxes paid by Buyer after the Closing Date with respect to the
Real Property shall be paid under protest and Buyer shall promptly notify Seller
of any payments of Taxes made by Buyer with respect to the Real Property. Buyer
further agrees to cooperate with Seller and execute any documents requested by
Seller in connection with such protest. As to the Real Property, any tax savings
received ("Tax Refunds") for the relevant tax year under any protest, whether
filed by Seller or Buyer, shall be prorated between the parties based upon the
number of days, if any, Seller and Buyer respectively owned the Real Property
during such relevant tax year; if such protest was filed by Seller, any payment
of Tax Refunds to Buyer shall be net of any fees and expenses payable to any
third party for processing such protest, including attorneys' fees. Seller shall
have the obligation to refund to any tenants in good standing as of the date of
such Tax Refund, any portion of such Tax Refund paid to Seller which may be
owing to such tenants, which payment shall be paid to Buyer within fifteen (15)
business days of delivery to Seller by Buyer of written confirmation of such
tenants' entitlement to such Tax Refunds. Buyer shall have the obligation to
refund to tenants in good standing as of the date of such Tax Refund, any
portion of such Tax Refund paid to it which may be owing to such tenants. Buyer
shall defend and indemnify Seller and hold Seller harmless from and against any
and all losses, costs, damages, claims, or liabilities, and Seller’s attorneys’
fees, arising out of or in connection with payment of the aforementioned Tax
Refunds to tenants.  Seller and Buyer agree to notify the other in writing of
any receipt of a Tax Refund within fifteen (15) business days of receipt of such
Tax Refund. To the extent either party obtains a Tax Refund, a portion of which
is owed to the other party, the receiving party shall deliver the Tax Refund to
the other party within fifteen (15) business days of its receipt. If Buyer or
Seller fail to pay such amount(s) to the other as and when due, such amount(s)
shall bear interest from the date any such amount is due to Seller or Buyer, as
applicable, until paid at the lesser of (a) twelve percent (12%) per annum and
(b) the maximum amount permitted by law. The obligations set forth herein shall
survive the Close of Escrow and Buyer agrees that, as a condition to the
transfer of the Property by Buyer, Buyer will cause any transferee to assume the
obligations set forth herein.



10.4

Leasing Commissions, Tenant Improvements and Contracts. At Close of Escrow,
Buyer shall assume (pursuant to the Assignment of Leases and Contracts and Bill
of Sale) the obligation to pay all (a) leasing costs that are due or become due
prior to the Closing Date to the extent that the same (i) arise from a new lease
or any Lease amendment, extension or expansion hereafter entered into by Seller
in accordance with the terms and conditions of this Agreement, or (ii) arise out
of any New and Pending Lease Transactions (including, without limitation, the
commissions and/or tenant improvements referenced in Section 5.3 hereof), and
(b) leasing costs that are due after the Closing Date. Buyer will assume the
obligations arising from and after the Closing Date under the Contracts.



10.5

Tenant Deposits. All tenant security deposits actually received by Seller (and
interest thereon if required by law or contract to be earned thereon) and not
theretofore applied to tenant obligations under the Leases shall be transferred
or credited to Buyer at the Close of Escrow or placed in escrow if required by
law. As of the Close of Escrow, Buyer shall assume Seller's obligations related
to tenant security deposits. Buyer will indemnify, defend, and hold Seller
harmless from and against all demands and claims made by tenants arising out of
the transfer or disposition of any security deposits and will reimburse Seller
for all attorneys' fees incurred or that may be incurred as a result of any such
claims or demands as well as for all loss, expenses, verdicts, judgments,
settlements, interest, costs and other expenses incurred or that may be incurred
by Seller as a result of any such claims or demands by tenants.  The preceding
sentence shall survive the Close of Escrow.





14







--------------------------------------------------------------------------------









10.6

Utilities and Utility Deposits. Utilities for the Real Property (excluding
utilities for which payment is made directly by tenants), including water,
sewer, electric, and gas, based upon the last reading of meters prior to the
Close of Escrow, shall be prorated. Seller shall be entitled to a credit for all
security deposits held by any of the utility companies providing service to the
Real Property to the extent set forth in Schedule "2" attached hereto and made a
part hereof (collectively, "Utility Deposits"). Seller shall endeavor to obtain
meter readings on the day before the Closing Date, and if such readings are
obtained, there shall be no proration of such items and Seller shall pay at
Close of Escrow the bills therefor for the period to the day preceding the Close
of Escrow, and Buyer shall pay the bills therefor for the period subsequent
thereto. If the utility company will not issue separate bills, Buyer will
receive a credit against the Purchase Price for Seller's portion and will pay
the entire bill prior to delinquency after Close of Escrow. If Seller has paid
utilities no more than 30 days in advance in the ordinary course of business,
then Buyer shall be charged its portion of such payment at Close of Escrow.
Buyer shall be responsible for making any security deposits required by utility
companies providing service to the Real Property to the extent required by any
such utility company to release Seller's deposit.



10.7

Owner Deposits. Seller shall receive a credit at the Close of Escrow for all
bonds, deposits, letters of credit, set aside letters or other similar items, if
any, that are outstanding with respect to the Real Property that have been
provided by Seller or any of its affiliates to any governmental agency, public
utility, or similar entity (collectively, "Owner Deposits") to the extent
assignable to Buyer and to the extent set forth on Schedule 2 attached hereto.
To the extent any Owner Deposits are not assignable to Buyer, Buyer shall
replace such Owner Deposits and obtain the release of Seller (or its affiliates)
from any obligations under such Owner Deposits. To the extent that any funds are
released as a result of the termination of any Owner Deposits for which Seller
did not get a credit, such funds shall be delivered to Seller immediately upon
their receipt.



10.8

Intentionally Omitted.



10.9

Final Adjustment After Closing. If final prorations cannot be made at the Close
of Escrow for any item being prorated under this Section 10, then, provided
Buyer or Seller identify any such proration ("Post Closing Proration") in
writing before the Close of Escrow, Buyer and Seller agree to allocate such
items on a fair and equitable basis as soon as invoices or bills are available
and applicable reconciliation with tenants have been completed, with final
adjustment to be made as soon as reasonably possible after the Close of Escrow
(but in no event later than ninety (90) days after the Closing Date, except that
adjustments arising from any taxes under Section 10.3 and Operating Costs under
Section 10.2 shall not be subject to such limitation, but shall be made as soon
as reasonably possible), to the effect that income and expenses are received and
paid by the parties on a cash basis with respect to their period of ownership.
Payments in connection with the final adjustment shall be due no later than
ninety (90) days after the Closing Date, except that adjustments arising from
any taxes under Section 10.3 and Operating Costs under Section 10.2 shall not be
subject to such limitation, but shall be made as soon as reasonably possible.
Seller shall have reasonable access to, and the right to inspect and audit,
Buyer's books to confirm the final prorations for a period of one (1) year after
the Close of Escrow. Notwithstanding anything to the contrary stated in this
Section 10, except for Seller’s audit rights stated above, any reconciliation
arising out of a taxes under Section 10.3 hereof and Operating Costs under
Section 10.2, and except for any Post Closing Prorations (which must be
determined and paid no later than ninety (90) days after the Closing Date), all
prorations made under this Section 10 shall be final as of the Close of Escrow
and shall not be subject to further adjustment (whether due to an error or for
any other reason) after the Close of Escrow.



11.

SELLER'S REPRESENTATIONS AND WARRANTIES; AS-IS.



11.1

Seller's Representations and Warranties. In consideration of Buyer's entering
into this Agreement and as an inducement to Buyer to purchase the Real Property
from Seller, Seller makes the following representations and warranties to Buyer:



(a)

Seller has the legal right, power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby, and the execution, delivery
and performance of this Agreement have been duly authorized and no other action
by Seller is requisite to the valid and binding execution, delivery and
performance of this Agreement, except as otherwise expressly set forth herein.





15







--------------------------------------------------------------------------------









(b)

There is no agreement to which Seller is a party or to Seller's Actual Knowledge
binding on Seller which would prevent Seller from consummating the transaction
contemplated by this Agreement.

For purposes of this Section 11.1, the phrase "To Seller's Actual Knowledge"
shall mean the actual (and not implied, imputed, or constructive) knowledge of
Amanda Davis (whom the Seller represents is the Senior Property Manager for the
Real Property), without any inquiry or investigation of any other parties,
including, without limitation, the tenants and the property manager of the Real
Property.  The representations and warranties made by Seller in this Agreement
shall survive the recordation of the Deed for a period of three (3) months and
any action for a breach of Seller's representations or warranties must be made
and filed within said three (3) month period. lf, after the Effective Date, but
before the Close of Escrow, Seller becomes aware of any facts or changes in
circumstances that would cause any of its representations and warranties in this
Agreement to be materially untrue at Close of Escrow which materially adversely
affects the Real Property or Buyer, Seller may notify Buyer in writing of such
fact. In such case, or in the event Buyer obtains information which would cause
any of Seller's representations and warranties to be materially untrue at Close
of Escrow which materially adversely affects the Real Property or Buyer, then
Buyer, as its sole and exclusive remedy, shall have the right to either (i)
terminate this Agreement, in which case the Deposit shall be immediately
returned to Buyer and neither party shall have any rights or obligations under
this Agreement (except for portions of the Agreement which expressly survive
termination of this Agreement); or (ii) accept a qualification to Seller's
representations and warranties as of the Close of Escrow and complete the
purchase and sale of the Property without any rights to recovery for breach of
the unqualified representation and warranty. Other than as set forth in the
immediately preceding sentence, if Buyer proceeds with the Close of Escrow,
Buyer shall be deemed to have expressly waived any and all remedies for the
breach of any representation or warranty discovered by Buyer prior to the Close
of Escrow.




11.2

As-Is. As of the expiration of the Due Diligence Period, Buyer will have:



(a)

examined and inspected the Property and will know and be satisfied with the
physical condition, quality, quantity and state of repair of the Property in all
respects (including, without limitation, the compliance of the Real Property
with the Americans With Disabilities Act of 1990 Pub.L. 101-336, 104 Stet, 327
(1990), and any comparable local or state laws (collectively, the "ADA")) and by
proceeding with this transaction following the expiration of the Due Diligence
Period shall be deemed to have determined that the same is satisfactory to
Buyer;



(b)

reviewed the Property Information and all instruments, records and documents
which Buyer deems appropriate or advisable to review in connection with this
transaction, including, but not by way of limitation, any and all architectural
drawings, plans, specifications, surveys, building and occupancy permits, and
any licenses, leases, contracts, warranties and guarantees relating to the Real
Property or the business conducted thereon, and Buyer, by proceeding with this
transaction following the expiration of the Due Diligence Period, shall be
deemed to have determined that the same and the information and data contained
therein and evidenced thereby are satisfactory to Buyer;



(c)

reviewed all applicable laws, ordinances, rules and governmental regulations
(including, but not limited to, those relating to building, zoning and land use)
affecting the development, use, occupancy or enjoyment of the Real Property, and
Buyer, by proceeding with this transaction following the expiration of the Due
Diligence Period, shall be deemed to have determined that the same are
satisfactory to Buyer; and



(d)

at its own cost and expense, made its own independent investigation respecting
the Property and all other aspects of this transaction, and shall have relied
thereon and on the advice of its consultants in entering into this Agreement,
and Buyer, by proceeding with this transaction following the expiration of the
Due Diligence Period, shall be deemed to have determined that the same are
satisfactory to Buyer.





16







--------------------------------------------------------------------------------







TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND EXCEPT FOR SELLER'S
REPRESENTATIONS AND WARRANTIES IN SECTION 11.1 OF THIS AGREEMENT AND ANY
WARRANTIES OF TITLE CONTAINED IN THE DEED DELIVERED AT THE CLOSE OF ESCROW
("SELLER'S WARRANTIES"), THIS SALE IS MADE AND WILL BE MADE WITHOUT
REPRESENTATION, COVENANT, OR WARRANTY OF ANY KIND (WHETHER EXPRESS, IMPLIED, OR,
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, STATUTORY) BY SELLER. AS A
MATERIAL PART OF THE CONSIDERATION FOR THIS AGREEMENT, BUYER AGREES TO ACCEPT
THE PROPERTY ON AN "AS IS" AND "WHERE IS" BASIS, WITH ALL FAULTS, AND WITHOUT
ANY REPRESENTATION OR WARRANTY, ALL OF WHICH SELLER HEREBY DISCLAIMS, EXCEPT FOR
SELLER'S WARRANTIES. EXCEPT FOR SELLER'S WARRANTIES, NO WARRANTY OR
REPRESENTATION IS MADE BY SELLER AS TO FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY, DESIGN, QUALITY, CONDITION, OPERATION OR INCOME, COMPLIANCE
WITH DRAWINGS OR SPECIFICATIONS, ABSENCE OF DEFECTS, ABSENCE OF HAZARDOUS OR
TOXIC SUBSTANCES, ABSENCE OF FAULTS, FLOODING, OR COMPLIANCE WITH LAWS AND
REGULATIONS INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO HEALTH, SAFETY, AND
THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION, THE ADA). BUYER HAS BEEN GIVEN
AN OPPORTUNITY HEREIN TO CONDUCT AND HAS CONDUCTED OR WILL CONDUCT SUCH
INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT EXAMINATIONS OF THE REAL
PROPERTY AND RELATED MATTERS AS BUYER DEEMS NECESSARY, INCLUDING BUT NOT LIMITED
TO THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF.  BUYER ACKNOWLEDGES THAT
BUYER HAS ENTERED INTO THIS AGREEMENT WITH THE INTENTION OF MAKING AND RELYING
UPON ITS OWN INVESTIGATION OF THE PHYSICAL, ENVIRONMENTAL, ECONOMIC USE,
COMPLIANCE, AND LEGAL CONDITION OF THE PROPERTY AND THAT BUYER IS NOT NOW
RELYING, AND WILL NOT LATER RELY, UPON ANY REPRESENTATIONS AND WARRANTIES MADE
BY SELLER OR ANYONE ACTING OR CLAIMING TO ACT, BY, THROUGH OR UNDER OR ON
SELLER'S BEHALF CONCERNING THE PROPERTY, ADDITIONALLY, BUYER AND SELLER HEREBY
AGREE THAT (A) EXCEPT FOR SELLER'S WARRANTIES, BUYER IS TAKING THE PROPERTY "AS
IS" WITH ALL LATENT AND PATENT DEFECTS AND THAT EXCEPT FOR SELLER'S WARRANTIES,
THERE IS NO WARRANTY BY SELLER THAT THE PROPERTY IS FIT FOR A PARTICULAR
PURPOSE, (B) EXCEPT FOR SELLER'S WARRANTIES, BUYER IS SOLELY RELYING UPON ITS
EXAMINATION OF THE PROPERTY, AND (C) BUYER TAKES THE PROPERTY UNDER THIS
AGREEMENT UNDER THE EXPRESS UNDERSTANDING THAT THERE ARE NO EXPRESS OR IMPLIED
WARRANTIES (EXCEPT FOR THE LIMITED WARRANTIES OF TITLE SET FORTH IN THE DEED AND
SELLER'S WARRANTIES).

WITH RESPECT TO THE FOLLOWING, BUYER FURTHER ACKNOWLEDGES AND AGREES THAT SELLER
SHALL NOT HAVE ANY LIABILITY, OBLIGATION OR RESPONSIBILITY OF ANY KIND AND THAT
SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND:



(i)

THE CONTENT OR ACCURACY OF ANY REPORT, STUDY, OPINION OR CONCLUSION OF ANY
SOILS, TOXIC, ENVIRONMENTAL OR OTHER ENGINEER OR OTHER PERSON OR ENTITY WHO HAS
EXAMINED THE PROPERTY OR ANY ASPECT THEREOF;



(ii)

THE CONTENT OR ACCURACY OF ANY OF THE ITEMS (INCLUDING, WITHOUT LIMITATION, THE
PROPERTY INFORMATION) DELIVERED TO BUYER PURSUANT TO BUYER'S REVIEW OF THE
CONDITION OF THE PROPERTY; OR




(iii)

THE CONTENT OR ACCURACY OF ANY PROJECTION, FINANCIAL OR MARKETING ANALYSIS OR
OTHER INFORMATION GIVEN TO BUYER BY SELLER OR REVIEWED BY BUYER WITH RESPECT TO
THE PROPERTY.

BUYER ALSO ACKNOWLEDGES THAT THE REAL PROPERTY MAY OR MAY NOT CONTAIN ASBESTOS
AND, IF THE REAL PROPERTY CONTAINS ASBESTOS, THAT BUYER MAY OR MAY NOT BE
REQUIRED TO REMEDIATE ANY ASBESTOS CONDITION IN ACCORDANCE WITH APPLICABLE LAW.

BUYER IS A SOPHISTICATED REAL ESTATE INVESTOR AND IS, OR WILL BE AS OF THE CLOSE
OF ESCROW, FAMILIAR WITH THE REAL PROPERTY AND ITS SUITABILITY FOR BUYER'S
INTENDED USE. THE PROVISIONS OF THIS SECTION 11.2 SHALL SURVIVE INDEFINITELY ANY
CLOSING OR





17







--------------------------------------------------------------------------------







TERMINATION OF THIS AGREEMENT AND SHALL NOT BE MERGED INTO THE DOCUMENTS
EXECUTED AT CLOSE OF ESCROW.

BUYER'S INITIALS__________






12.

BUYER'S COVENANTS, REPRESENTATIONS AND WARRANTIES; RELEASE; ERMA;

INDEMNIFICATION.

In consideration of Seller entering into this Agreement and as an inducement to
Seller to sell the Real Property to Buyer, Buyer makes the following covenants,
representations and warranties:



12.1

Buyer's Representations and Warranties.



(a)

Authority. Buyer has the legal right, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby, and the
execution, delivery and performance of this Agreement have been duly authorized
and no other action by Buyer is requisite to the valid and binding execution,
delivery and performance of this Agreement, except as otherwise expressly set
forth herein. There is no agreement to which Buyer is a party or to Buyer's
knowledge binding on Buyer which is in conflict with this Agreement.



(b)

Executive Order 13224. To the best of Buyer's knowledge but without obligation
to make inquiry, neither Buyer nor any of its respective affiliates or
constituents, nor any of their respective brokers or other agents acting in any
capacity in connection with the transactions contemplated by this Agreement is
or will be (i) conducting any business or engaging in any transaction or dealing
with any person appearing on the U.S. Treasury Department's Office of Foreign
Assets Control ("OFAC") list of restrictions and prohibited persons ("Prohibited
Person") (which lists can be accessed at the following web address:
http://www.ustreas.gov/offices/enforcement/ofac/), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person; (ii) dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 dated September 24, 2001, relating to "Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism"; or (iii) engaging in or conspiring to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempting to violate, any of the prohibitions set forth in any
U.S. anti-money laundering law.



12.2

Release. By proceeding with this transaction following the expiration of the Due
Diligence Period, Buyer shall be deemed to have made its own independent
investigation of the Property, the Property Information and the presence of
Hazardous Materials on the Real Property as Buyer deems appropriate.
Accordingly, subject to the representations and warranties of Seller expressly
set forth in Section 11.1 hereof, Buyer, on behalf of itself and all of its
officers, directors, shareholders, employees, representatives and affiliated
entities (collectively, the "Releasors") hereby expressly waives and
relinquishes any and all rights, claims, liabilities, causes of action, demands
and remedies Releasors may now or hereafter have against Seller, its successors
and assigns, partners, shareholders, officers and for directors (the "Seller
Parties"), whether known or unknown, asserted or unasserted which may arise from
or be connected or be related to every aspect of the Real Property, including,
but not limited to (a) the physical condition, quality, quantity and state of
repair of the Real Property and the prior management and operation of the Real
Property, (b) the Property Information, (c) the Real Property's compliance or
lack of compliance with any federal, state or local laws or regulations, and (d)
any past, present or future presence or existence of Hazardous Materials on,
under or about the Real Property or with respect to any past, present or future
violation of any rules, regulations or laws, now or hereafter enacted,
regulating or governing the use, handling, storage or disposal of Hazardous
Materials, including, without limitation, (i) any and all rights and remedies
Releasors may now or hereafter have under the Comprehensive Environmental
Response Compensation and Liability Act of 1980 ("CERCLA"), the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, and the Toxic Substance Control Act, all as amended, and any
similar state, local or federal environmental law, rule or regulation, and (ii)
any and all claims, whether known or unknown, now or hereafter existing, with
respect to





18







--------------------------------------------------------------------------------







the Real Property under Section 107 of CERCLA (42 U.S.C.A. §9607). As used
herein, the term "Hazardous Material(s)" includes, without limitation, any
hazardous or toxic materials, substances or wastes, such as (1) any materials,
substances or wastes which are toxic, ignitable, corrosive or reactive and which
are regulated by any local governmental authority, or any agency of the United
States government, (2) any other material, substance, or waste which is defined
or regulated as a hazardous material, extremely hazardous material, hazardous
waste or toxic substance pursuant to any laws, rules, regulations or orders of
the United States government, or any local governmental body, (3) asbestos, (4)
petroleum and petroleum based products, (5) formaldehyde, (6) polychlorinated
biphenyls (PCBs), and (7) freon and other chlorofluorocarbons.

BUYER'S INITIALS___________

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER, ON BEHALF OF ITSELF AND
THE OTHER RELEASORS, HEREBY ASSUMES ALL RISK AND LIABILITY RESULTING OR ARISING
FROM, OR RELATING TO THE OWNERSHIP, LEASING, MANAGEMENT, USE, CONDITION,
LOCATION, MAINTENANCE, REPAIR, OR OPERATION OF, THE PROPERTY.

THE FOREGOING WAIVERS, RELEASES AND AGREEMENTS BY BUYER, ON BEHALF OF ITSELF AND
THE RELEASORS AND BUYER REPRESENTATIONS AND WARRANTIES, SHALL SURVIVE THE CLOSE
OF ESCROW AND THE RECORDATION OF THE DEED AND SHALL NOT BE DEEMED MERGED INTO
THE DEED UPON ITS RECORDATION.



12.3

ERISA. Buyer is not purchasing any of the Property with "plan assets" of an
Employee Benefit Plan subject to Title I of the Employee Retirement Income
Security Act of 1974 (as amended from time to time, the "Act," and together with
any regulation, rule or judicial or administrative case, order, or pronouncement
arising under or connected with the Act, "ERISA") or of a plan subject to
Section 4975 of the Internal Revenue Code of 1986, as amended (the "Code").
Buyer shall take all actions reasonably requested by Seller for the purpose of
ensuring, to Seller's satisfaction, that the transactions contemplated herein
will comply with ERISA and not result in an imposition of an excise tax under
Section 4975 of the Code; such actions shall include, without limitation, the
making of such further representations and warranties as Seller's counsel
reasonably deems necessary to ensure that neither this Agreement nor any of the
transactions contemplated herein will violate ERISA or result in an imposition
of an excise tax under Section 4975 of the Code. In the event that this
Agreement, or any transaction or other action by Seller in connection herewith,
shall be deemed to violate ERISA or result in an imposition of an excise tax
under Section 4975 of the Code, Seller may immediately terminate this Agreement
(without any liability to Seller) in accordance with, and subject to the terms
and conditions of, Section 9.3 hereof as if such termination arose from a failed
condition under Section 9.3 hereof.



12.4

Financing.  Buyer’s payment of the Purchase Price is not subject to any
financing contingency, condition, or requirement.  Buyer currently has readily
available funds necessary to pay the Purchase Price to Seller at the Close of
Escrow.



12.5

Tenants.  As of the Effective Date, Buyer is satisfied in all respects with all
tenants and leases.




13.

DEFAULT DAMAGES.



13.1

DEFAULT BY BUYER.  BUYER AND SELLER HEREBY ACKNOWLEDGE AND AGREE THAT, IN THE
EVENT THE CLOSE OF ESCROW FAILS TO OCCUR DUE TO A BUYER DEFAULT (ALL OF THE
CONDITIONS TO BUYER'S OBLIGATIONS TO CLOSE HAVING BEEN SATISFIED OR WAIVED),
SELLER WILL SUFFER DAMAGES IN AN AMOUNT WHICH WILL, DUE TO THE SPECIAL NATURE OF
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE SPECIAL NATURE OF THE
NEGOTIATIONS WHICH PRECEDED THIS AGREEMENT, BE IMPRACTICAL OR EXTREMELY
DIFFICULT TO ASCERTAIN. IN ADDITION AND EXCEPT AS OTHERWISE EXPRESSLY STATED
BELOW, BUYER WISHES TO HAVE A LIMITATION PLACED UPON THE POTENTIAL LIABILITY OF
BUYER TO SELLER IN





19







--------------------------------------------------------------------------------







THE EVENT THE CLOSE OF ESCROW FAILS TO OCCUR DUE TO A BUYER DEFAULT, AND WISHES
TO INDUCE SELLER TO WAIVE OTHER REMEDIES WHICH SELLER MAY HAVE IN THE EVENT OF A
BUYER DEFAULT. BUYER AND SELLER, AFTER DUE NEGOTIATION, HEREBY ACKNOWLEDGE AND
AGREE THAT THE AMOUNT OF THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF THE
DAMAGES WHICH SELLER WILL SUSTAIN IN THE EVENT OF SUCH BUYER DEFAULT. BUYER AND
SELLER HEREBY AGREE THAT SELLER MAY, IN THE EVENT THE CLOSE OF ESCROW FAILS TO
OCCUR DUE TO A BUYER DEFAULT, TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO
BUYER AND ESCROW HOLDER, CANCEL THE ESCROW AND RECEIVE OR RETAIN THE DEPOSIT AS
LIQUIDATED DAMAGES AND ESCROW HOLDER SHALL IMMEDIATELY DELIVER THE DEPOSIT TO
SELLER. SUCH RETENTION OF THE DEPOSIT BY SELLER IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER AND SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE
OR PENALTY.  NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IN THE EVENT THE
CLOSE OF ESCROW FAILS TO OCCUR DUE TO A BUYER DEFAULT (ALL OF THE CONDITIONS TO
BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN SATISFIED OR WAIVED), SELLER MAY BRING
A SUIT FOR SPECIFIC PERFORMANCE AGAINST THE BUYER PROVIDED THAT ANY SUCH SUIT
FOR SPECIFIC PERFORMANCE MUST BE BROUGHT WITHIN THIRTY (30) DAYS AFTER BUYER’S
DEFAULT.  SELLER HEREBY WAIVES ITS RIGHT TO BRING SUIT AT ANY LATER DATE TO THE
EXTENT PERMITTED BY LAW.

NOTHING IN THIS SECTION 13.1 SHALL (A) PREVENT OR PRECLUDE ANY RECOVERY OF
ATTORNEYS' FEES OR OTHER COSTS INCURRED BY SELLER PURSUANT TO SECTION 15.5 OR
(B) IMPAIR OR LIMIT THE EFFECTIVENESS OR ENFORCEABILITY OF THE INDEMNIFICATION
OBLIGATIONS OF BUYER EXPRESSLY CONTAINED HEREIN. SELLER AND BUYER ACKNOWLEDGE
THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS SECTION 13.1 AND BY
THEIR INITIALS IMMEDIATELY BELOW AGREE TO B BOUND BY ITS TERMS.




SELLER’S

INITIALS:_____________________




BUYER’S

INITIALS:_____________________



13.2

Default by Seller. If Seller defaults in its obligations to sell and convey the
Property to Buyer pursuant to this Agreement (all of the conditions to Seller’s
obligations to close having been satisfied or waived), Buyer's sole and
exclusive remedy shall be to elect one of the following: (a) to terminate this
Agreement, in which event Buyer shall be entitled to the return by the Escrow
Holder to Buyer of the Deposit, or (b) to bring a suit for specific performance
provided that any suit for specific performance must be brought as to the
Property within 30 days of Seller's default, Buyer's waiving the right to bring
suit at any later date to the extent permitted by law. This Agreement confers no
present right, title or interest in the Property to Buyer and Buyer agrees not
to file a lis pendens or other similar notice against the Real Property except
in connection with, and after, the proper filing of a suit for specific
performance.




SELLER’S

INITIALS:_____________________




BUYER’S

INITIALS:_____________________






14.

BROKER'S COMMISSIONS.  Except Hartman Income REIT Management, Inc., a Texas
corporation, Seller's broker (whose commission shall be paid by Seller pursuant
to that certain Management Agreement between Seller and Seller's broker),
neither party hereto has had any contact or dealing regarding the Real Property,
or any communication in connection with the subject matter of this transaction,
through any licensed real estate broker or other person who can claim a right to
a commission or finder's fee as a procuring cause of





20







--------------------------------------------------------------------------------







the sale contemplated herein. In the event that any other broker or finder
perfects a claim for a commission or finder's fee, the party responsible for the
contact or communication on which the broker or finder perfected such claim
shall indemnify, save harmless and defend the other party from said claim and
all costs and expenses (including reasonable attorneys' fees) incurred by the
other party in defending against the same.  The preceding sentence shall survive
the Close of Escrow.



15.

MISCELLANEOUS PROVISIONS.



15.1

Notices. All written notices or demands of any kind which either party hereto
may be required or may desire to serve on the other in connection with this
Agreement shall be served by personal service, by registered or certified mail,
recognized overnight courier service or facsimile transmission. Any such notice
or demand so to be served by registered or certified mail, recognized overnight
courier service or facsimile transmission shall be delivered with all applicable
delivery charges thereon fully prepaid and,

if the party so to be served be Buyer, addressed to Buyer as follows:




Julian Kwok , CCIM | Acquisition Manager

c/o HARTMAN INCOME REIT, INC.

2909 Hillcroft, Suite 420

Houston, Texas  77057

Telephone No: 713.586.2611

Fax No.: 713.973.8912

jkwok@hi-reit.com

  

with copies thereof to:




Katherine N. O’Connell

General Counsel

c/o HARTMAN INCOME REIT, INC.

2909 Hillcroft, Suite 420

Houston, Texas 77057

 Telephone No: 713.586.2646

Fax No.: 713.973. 8912

koconnell@hi-reit.com

and, if the party so to be served be Seller, addressed to Seller as follows:




Louis T. Fox, III | CFO

c/o HARTMAN INCOME MANAGEMENT, INC.

2909 Hillcroft, Suite 420

Houston, Texas  77057

Telephone No: 713.586.2616

Fax No.: 713.973.8912

lfox@hi-reit.com




with copies thereof to:




Sanford G. Cohen, Esq.

Weycer, Kaplan, Pulaski & Zuber, P.C.

11 Greenway Plaza, Suite 1400

Houston, Texas 77046

 Telephone No: 713.961.9045

Fax No.: 713-961.5341

scohen@wkpz.com





21







--------------------------------------------------------------------------------










if the party to be served be Escrow Holder, addressed to

Escrow Holder as follows:




Chicago Title Company

712 Main, Suite 2000E,

Houston, TX. 77002

Telephone No.: 713) 238-9191

Fax No.: (713) 238-9177

Service of any such notice or demand so made by personal delivery, registered or
certified mail, recognized overnight courier or facsimile transmission shall be
deemed complete on the date of actual delivery as shown by the addressee's
registry or certification receipt or, as to facsimile transmissions, by "answer
back confirmation" (provided that a copy of such notice or demand is delivered
by any of the other methods provided above within one (1) business day following
receipt of such facsimile transmission), as applicable, or at the expiration of
the third (3rd) business day after the date of dispatch, whichever is earlier in
time. Either party hereto may from time to time, by notice in writing served
upon the other as aforesaid, designate a different mailing address to which or a
different person to whose attention all such notices or demands are thereafter
to be addressed.




15.2

Assignment; Binding on Successors and Assigns. Buyer shall not assign, transfer
or convey its rights or obligations under this Agreement or with respect to the
Property without the prior written consent of Seller, which consent Seller may
withhold in its sole, absolute and subjective discretion; provided, however,
Buyer may assign its rights under this Agreement without Seller's consent to one
or more, Affiliates (as hereinafter defined), so long as (i) Buyer provides
Seller with no less than seven (7) days prior written notice of its intentions
to assign its rights under this Agreement to the Affiliate(s), which notice must
be accompanied by the name of such assignee(s) and such assignee's signature
block (ii) the Affiliate(s) assumes, jointly and severally, in writing Buyer's
obligations hereunder and the Affiliate(s) agrees in writing to be subject to
all of the terms and conditions set forth in this Agreement pursuant assumption
agreement substantially in the form attached hereto as Exhibit I and made a part
hereof (the "Assignment and Assumption Agreement"), and (iii) Buyer shall not be
released from its obligations hereunder. As used in this Section 15.2, the term
"Affiliate" means (a) an entity that directly or indirectly controls, is
controlled by or is under common control with the Buyer, or (b) an entity at
least a majority of whose economic interest is owned by Buyer; and the term
"control" means the power to direct the management of such entity through voting
rights, ownership or contractual obligations. Any attempted assignment in
violation of the provisions of this Section 15.2 shall be void and Buyer shall
be deemed in default hereunder. Any permitted assignments shall not relieve the
assigning party to an assignment and from its liability under this Agreement.
Subject to the foregoing, and except as provided to the contrary herein, the
terms, covenants, conditions and warranties contained herein and the powers
granted hereby shall inure to the benefit of and bind all parties hereto and
their respective heirs, executors, administrators, successors and assigns, and
all subsequent owners of the Property.




15.3

Work Product. Effective upon and in the event of a termination of this Agreement
for any reason, Buyer shall assign and deliver to Seller (at no cost to Seller),
and does hereby assign without the need for any further act or instrument (at no
cost to Seller), all reports, plans, studies, documents, written information and
the like which has been generated by Buyer's third party consultants, whether
prior to the Opening of Escrow or during the period of Escrow in connection with
Buyer's proposed acquisition, development, use or sale of the Real Property
(collectively, the "Work Product"). In such event, Buyer shall deliver the Work
Product which has been assigned to Seller not later than five (5) days after the
date of the termination of this Agreement. The Work Product shall be fully paid
for and shall not be subject to any lien, encumbrance or claim of any kind.
Buyer shall also return all materials and information (including, without
limitation, the Property Information) given to it by Seller or its consultants
during Escrow, in the same condition as delivered to Buyer.  The preceding
sentence shall survive termination of this Agreement.



15.4

Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed or delivered by Seller or Buyer, Seller
and Buyer hereby agree to perform, execute and deliver, or cause to be
performed, executed and delivered, on the Closing Date or thereafter any and all
such





22







--------------------------------------------------------------------------------







further acts, deeds and assurances as Buyer or Seller, as the case may be, may
reasonably require in order to consummate fully the transactions contemplated
hereunder.



15.5

Attorneys' Fees. If any legal action or any arbitration or other proceeding is
brought or if an attorney is retained for the enforcement of this Agreement or
any portion thereof, or because of any alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the prevailing party shall be entitled to recover from the other reimbursement
for the reasonable fees of attorneys and other costs (including court costs and
witness fees) incurred by it, in addition to any other relief to which it may be
entitled. The term "prevailing party" means the party obtaining substantially
the relief sought, whether by compromise, settlement or judgment.



15.6

Survival of Representations, Warranties and Agreements. Unless otherwise
expressly stated in this Agreement (a) each of the covenants, obligations,
representations, and agreements contained in this Agreement shall survive the
Close of Escrow and the execution and delivery of the Deed only for a period of
6 months immediately following the Closing Date, and (b) any claim based upon a
misrepresentation or a breach of a warranty contained in this Agreement shall be
actionable or enforceable if and only if such alleged damage is in excess of
Five Hundred Thousand and No/100 Dollars ($500,000.00) in the aggregate.
 Notwithstanding anything stated to the contrary in this Agreement, the
indemnification provisions contained in this Agreement including, Sections
4.3.1, 10.5 and 14 hereof and the provisions of Sections 4.6, 10.1, 10.2, 10.3,
10.4, 11.2, 12.1,. 12.2, 12.3, 13.2, 15.3, 15.5, 15.17 and 15.20 hereof shall
survive the termination of this Agreement or the Close of Escrow without
limitation, and shall not be merged with the recording of the Deed.



15.7

Entire Agreement. This Agreement contains the entire agreement and understanding
of the parties in respect to the subject matter hereof, and the parties intend
for the literal words of this Agreement to govern and for all prior
negotiations, drafts, and other extrinsic communications, whether oral or
written, to have no significance or evidentiary effect. The parties further
intend that neither this Agreement nor any of its provisions may be changed,
amended, discharged, waived or otherwise modified orally except only by an
instrument in writing duly executed by the party to be bound thereby. The
parties hereto fully understand and acknowledge the importance of the foregoing
sentence and are aware that the law may permit subsequent oral modification of a
contract notwithstanding contract language which requires that any such
modification be in writing; but Buyer and Seller fully and expressly intend that
the foregoing requirements as to a writing be strictly adhered to and strictly
interpreted and enforced by any court which may be asked to decide the question.
Each party hereto acknowledges that this Agreement accurately reflects the
agreements and understandings of the parties hereto with respect to the subject
matter hereof and hereby waive any claim against the other party which such
party may now have or may hereafter acquire to the effect that the actual
agreements and understandings of the parties hereto with respect to the subject
matter hereof may not be accurately set forth in this Agreement.



15.8

Governing Law. This Agreement shall be governed by the laws of the State of
Texas.



15.9

Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  Signatures may be in
email, PDF format.




15.10

Headings; Construction. The various headings of this Agreement are included for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof. When the context and construction so require,
all words used in the singular herein shall be deemed to have been used in the
plural and the masculine shall include the feminine and the neuter and vice
versa. The use in this Agreement of the term "including" and related terms such
as "include" shall in all cases mean "without limitation." All references to
"days" in this Agreement shall be construed to mean calendar days unless
otherwise expressly provided and all references to "business days" shall be
construed to mean days on which national banks are open for business.





23







--------------------------------------------------------------------------------









15.11

Time of Essence. Seller and Buyer hereby acknowledge and agree that time is
strictly of the essence with respect to each and every term, condition,
obligation and provision hereof and failure to perform timely any of the terms,
conditions, obligations or provisions hereof by either party shall constitute a
material breach of, and non-curable (but waivable) default under this Agreement
by the parties so failing to perform.



15.12

Partial Validity; Severability. If any term or provision of this Agreement or
the application thereof to any person or circumstance shall, to any extent, be
held invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each such term and provision of this Agreement shall be valid and
be enforced to the fullest extent permitted by law.



15.13

No Third Party Beneficiaries. This Agreement is for the sole and exclusive
benefit of the parties hereto and their respective permitted successors and
assigns, and no third party is intended to, or shall have, any rights hereunder.
 The Real Property is owned by tenants in common.  Notwithstanding anything
contained herein to the contrary, all the terms and conditions of this Agreement
shall inure to the benefit of all tenants in common that currently own an
undivided interest in the Real Property.  




15.14

Joint Product of Parties. This Agreement is the result of arms-length
negotiations between Seller and Buyer and their respective attorneys.
Accordingly, neither party shall be deemed to be the author of this Agreement
and this Agreement shall not be construed against either party.




15.15

Procedure for Indeminity.  The following provisions govern actions for
indeminity under the Agreement.  Promptly after receipt by indemnitee of notice
of any claim, such indemintee will, if a claim in respect thereof is to be made
against the indemnitor, deliver to the indimenifier written notice thereof and
the indemnitor shall have the right to participate in and, indemnitor agrees in
writing that it will be responsible for any costs, expenses, judgments, damages,
and losses incurred by the indemnitee with respect to such claim, to assume the
defense thereof, with counsel mutually satisfactory to the parties; provided,
however, that an indemnitee shall have the right to retain its own competent and
experienced counsel, with the fees and expenses to be paid by the indemnitor, if
the indemnitee reasonably believes that representation of such indemnitee by the
counsel retained by the indemnitor would be inappropriate due to actual or
potential differing interests between such indemnitee and any other party
represented by such counsel in such proceeding. The failure of indemnitee to
deliver written notice to the indemnitor within a reasonable time after
indemnitee receives notice of any such claim shall relieve such indemnitor of
any liability to the indemnitee under this indemnity only if and to the extent
that such failure is prejudicial to its ability to defend such action, and the
omission so to deliver written notice to the indemnitor will not relieve it of
any liability that it may have to any indemnitee other than under this
indemnity. If an indemnitee settles a claim without the prior written consent of
the indemnitor, then the indemnitor shall be released from liability with
respect to such claim unless the indemnitor has unreasonably withheld such
consent.




15.16

Intentionally Omitted.



15.17

Waiver of Jury Trial. To the extent permitted by applicable law, the parties
hereby waive any right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.



15.18

No Personal Liability. Notwithstanding anything stated to the contrary herein,
Seller's liability under this Agreement shall be limited to Seller's interest in
the Property and neither Seller, Seller's constituent partners and/or members,
Seller's asset manager, nor Seller's directors. employees or agents shall have
any personal liability hereunder.



15.19

Joint and Several Liability. If Buyer is composed of more than one individual or
entity, all obligations and liabilities of Buyer under this Agreement shall be
joint and several as to each of the individuals or entities who compose Buyer.



15.20

Intentionally Omitted.





24







--------------------------------------------------------------------------------









15.21

Deed Restriction Notice. If there are any deed restrictions or other covenants
that affect the Property, then Seller shall prepare and give to Buyer written
notice of such deed restrictions in a form reasonably acceptable to Seller and
the Title Company.



15.22

Water Code Notice. In the event that the Property is located in a district
created under Title 4 of the Texas Water Code (General Law Districts) or by a
special Act of the legislature that is providing or proposing to provide, as the
district's principal function, water, sanitary sewer, drainage, and flood
control or protection facilities or services, or any of these facilities or
services that have been financed or are proposed to be financed with bonds of
the district payable in whole or part from taxes of the district, or by
imposition of a standby fee, if any, to household or commercial users, other
than agricultural, irrigation, or industrial users, and which district includes
less than all the territory in at least one county and which, if located within
the corporate area of a city, includes less than 75 percent of the incorporated
area of the city or which is located outside the corporate area of a city in
whole or in substantial part, and is subject to the requirements of Section
49.452 of the Texas Water Code, then Seller shall prepare and give to Buyer the
written notice that is required by Section 49.452 of the Texas Water Code.




15.23

Notice to Buyer. The Texas Real Estate License Act requires that Seller notify
Buyer that Buyer should either (i) have an attorney examine an abstract of title
to the Property, or (ii) obtain a title insurance policy covering the Property.
Notice to that effect is, therefore, hereby given to and acknowledged by Buyer.
 IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.













[Signature pages to follow]


































































































25







--------------------------------------------------------------------------------










“BUYER”




HARTMAN SHORT TERM INCOME PROPERTIES XX, INC.,

a Maryland corporation




By:

___________________________

Name:

Allen R. Hartman

Its:

President













STATE OF

)ss

COUNTY OF



On February      , 2014 before me

,

  , personally appeared, who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s) or the entity upon behalf of which the person(s) acted,
executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of Texas that the
foregoing paragraph is true and correct.

WITNESS my hand and seal.

Signature Printed Name:

(SEAL)





















































26







--------------------------------------------------------------------------------
















"SELLER"




TENANTS IN COMMON:




HARTMAN GULF PLAZA 1 LLC

HARTMAN GULF PLAZA 2 LLC

HARTMAN GULF PLAZA 3 LLC

HARTMAN GULF PLAZA 4 LLC

HARTMAN GULF PLAZA 5 LLC

HARTMAN GULF PLAZA 6 LLC

HARTMAN GULF PLAZA 7 LLC

HARTMAN GULF PLAZA 8 LLC

HARTMAN GULF PLAZA 9 LLC

HARTMAN GULF PLAZA 10 LLC

HARTMAN GULF PLAZA 11 LLC

HARTMAN GULF PLAZA 12 LLC

HARTMAN GULF PLAZA 13 LLC







BY:

HARTMAN GULF PLAZA ACQUISITIONS, L.P.,

a Texas limited partnership




By:

HARTMAN GULF PLAZA PARTNERSHIP, G.P. L.L.C.

a Texas limited liability company

Its:  General Partner




By: ____________________________

Allen R. Hartman, Member










STATE OF

)ss

COUNTY OF



On February      , 2014 before me

,

  , personally appeared, who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s) or the entity upon behalf of which the person(s) acted,
executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of Texas that the
foregoing paragraph is true and correct.

WITNESS my hand and seal.

S





27







--------------------------------------------------------------------------------







ignature Printed Name:

(SEAL)




An original of this fully executed Agreement by Buyer and Seller was deposited
with Escrow Holder on February ___, 2014, which for purposes of this Agreement
shall be the effective date hereof (“Effective Date”).  By its signature below,
Escrow Holder hereby agrees to the provisions of this Agreement relating to
Escrow Holder.







Name:

____________________

Title:

Chicago Title Company












































28







--------------------------------------------------------------------------------










EXHIBIT A

Description of Real Property

TRACT I:




DESCRIPTION OF A 2.709-ACRES (118,006-SQ. FT.) TRACT OF LAND OUT OF BARKER'S
LANDING OFFICE PARK, HARRIS COUNTY, TEXAS




BEING A 2.709-ACRE (118,006 SQUARE FEET) TRACT OF LAND SITUATED IN THE JOEL
WHEATON SURVEY, ABSTRACT 80, HARRIS COUNTY, TEXAS, AND BEING OUT OF RESTRICTED
COMMERCIAL RESERVE "A", BARKER'S LANDING OFFICE PARK, AS RECORDED IN VOLUME 285,
PAGE 90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS. SAID 2.709-ACRE TRACT BEING
THAT SAME TRACT OF LAND CONVEYED TO TRANSWESTERN CG PARTNERS I, L.P. BY
INSTRUMENT FILED FOR RECORD UNDER HARRIS COUNTY CLERK'S FILE NO. S486405, FILM
CODE NO. 513-36-2076 OF THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS
COUNTY, TEXAS AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: (BEARINGS BASED
ON THE NORTH LINE OF SAID RESTRICTED COMMERCIAL RESERVE “A”):




BEGINNING AT A 5/8-INCH IRON ROD SET FOR THE NORTHEAST CORNER OF SAID BARKER'S
LANDING OFFICE PARK, THE NORTHEAST CORNER OF SAID RESTRICTED COMMERCIAL RESERVE
"A" AND THE SOUTHEAST CORNER OF THE RESIDUE OF A CALLED 11.0- ACRE TRACT AS
CONVEYED TO KATY INDEPENDENT SCHOOL DISTRICT IN VOLUME 3478, PAGE 360 OF THE
HARRIS COUNTY DEED RECORDS AND BEING LOCATED IN THE WEST RIGHT-OF-WAY LINE OF
ADDICKS-HOWELL DRIVE (60' WIDE), SAID POINT BEING THE NORTHEAST CORNER OF SAID
TRACT HEREIN DESCRIBED, FROM WHICH A FOUND 1-INCH IRON PIPE BEARS SOUTH 74 DEG.
54 MIN. 56 SEC. WEST, A DISTANCE OF 0.70 FEET;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH THE WEST RIGHT-OF-WAY LINE OF
SAID ADDICKS-HOWELL DRIVE, THE EAST LINE OF SAID BARKER'S LANDING OFFICE PARK,
AND THE EAST LINE OF SAID RESTRICTED COMMERCIAL RESERVE "A", A DISTANCE OF
171.38 FEET TO A CUT "X" SET IN THE WEST RIGHT-OF-WAY LINE OF SAID
ADDICKS-HOWELL DRIVE AND THE NORTHEAST CORNER OF A 0.037-ACRE ACCESS EASEMENT AS
CONVEYED TO BARKER'S LANDING NUMBER 3, JOINT VENTURE AS RECORDED UNDER HARRIS
COUNTY CLERK'S FILE NUMBER H-183052, AND BEING THE NORTHEAST CORNER OF
RESTRICTED COMMERCIAL RESERVE "B" AS RECORDED IN VOLUME 285, PAGE 90 OF THE MAP
RECORDS OF HARRIS COUNTY, TEXAS FOR THE MOST EASTERLY SOUTHEAST CORNER OF SAID
TRACT HEREIN DESCRIBED;




THENCE NORTH 87 DEG. 04 MIN. 02 SEC. WEST WITH THE NORTH LINE OF SAID 0.037-ACRE
ACCESS EASEMENT, LEAVING SAID ADDICKS-HOWELL DRIVE,











--------------------------------------------------------------------------------







A DISTANCE OF 65.00 FEET TO A CUT "X" SET IN CONCRETE FOR THE NORTHWEST CORNER
OF SAID 0.037-ACRE ACCESS EASEMENT FOR AN INTERIOR CORNER OF SAID TRACT HEREIN
DESCRIBED;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH AN EAST LINE OF SAID RESTRICTED
COMMERCIAL RESERVE "A" AND A WEST LINE OF SAID RESTRICTED COMMERCIAL RESERVE
"B", A DISTANCE OF 209.00 FEET TO A 5/8-INCH IRON ROD WITH CAP (STAMPED "WEISSER
ENG. HOUSTON, TX") SET FOR A SOUTHEAST CORNER OF SAID TRACT HEREIN DESCRIBED;




THENCE NORTH 87 DEG. 04 MIN. 02 SEC. WEST WITH A SOUTH LINE OF SAID TRACT HEREIN
DESCRIBED, SAID LINE BEING A COMMON LINE OF SAID RESTRICTED COMMERCIAL RESERVE
"A" AND SAID RESTRICTED COMMERCIAL RESERVE "B", A DISTANCE OF 230.00 FEET TO A
CUT "X" SET IN CONCRETE FOR AN INTERIOR CORNER OF SAID TRACT HEREIN DESCRIBED
AND BEING THE NORTHWEST CORNER OF A 0.011-ACRE ACCESS EASEMENT AS CONVEYED TO
BARKER'S LANDING NUMBER 3, JOINT VENTURE UNDER HARRIS COUNTY CLERK'S FILE NUMBER
H 183052;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH SAID COMMON LINE OF SAID
RESTRICTED COMMERCIAL RESERVE "A" AND SAID RESTRICTED COMMERCIAL RESERVE "B", A
DISTANCE OF 42.18 FEET TO A 5/8-INCH IRON ROD FOUND IN A CURVE TO THE LEFT IN
THE NORTH LINE OF BARKER'S POINT LANE (BASED ON A WIDTH OF 60.00 FEET);




THENCE IN A WESTERLY DIRECTION WITH THE NORTH LINE OF SAID BARKER’S POINT LANE,
WITH SAID CURVE TO THE LEFT HAVING A RADIUS OF 60.3 FEET, A CURVE LENGTH OF
42.92 FEET, A CENTRAL ANGLE OF 40 DEG. 59 MIN. 11 SEC., AND A CHORD BEARING AND
DISTANCE OF NORTH 86 DEG. 02 MIN. 47 SEC. WEST, 42.01 FEET TO A 5/8-INCH IRON
ROD WITH CAP (STAMPED "WEISSER ENG. HOUSTON, TX") SET IN THE NORTH LINE OF SAID
BARKER'S POINT LANE FOR A SOUTHEASTERLY CORNER OF A 2.940-ACRE TRACT OF LAND
CONVEYED TO TRANSWESTERN CG PARTNERS I, L.P. UNDER HARRIS COUNTY CLERK'S FILE
NUMBER S409728, FILM CODE NO. 513-40-1665 OF THE OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY OF HARRIS COUNTY, TEXAS AND FOR THE MOST SOUTHERLY SOUTHWESTERN CORNER
OF THE HEREIN DESCRIBED TRACT OF LAND;




THENCE NORTH 02 DEG. 25 MIN. 36 SEC. WEST ALONG THE EASTERLY LINE OF SAID
2.940-ACRE TRACT, A DISTANCE OF 388.49 FEET TO A 5/8-INCH IRON ROD FOUND IN THE
NORTH LINE OF SAID RESTRICTED COMMERCIAL RESERVE "A" AND THE SOUTH LINE OF SAID
KATY INDEPENDENT SCHOOL DISTRICT TRACT FOR THE NORTHWEST CORNER OF SAID TRACT
HEREIN DESCRIBED;




THENCE NORTH 87 DEG. 34 MIN. 24 SEC. EAST WITH SAID NORTH LINE OF SAID
RESTRICTED COMMERCIAL RESERVE "A" AND THE SOUTH LINE OF SAID KATY INDEPENDENT
SCHOOL DISTRICT TRACT, A DISTANCE OF 374.93 FEET TO











--------------------------------------------------------------------------------







THE POINT-OF­BEGINNING AND CONTAINING 2.709-ACRES (118,006 SQUARE FEET) OF LAND.




TRACT II:




DESCRIPTION OF A 0.011-ACRE (498-SQ. FT.) TRACT OF LAND OUT OF BARKER'S LANDING
OFFICE PARK, HARRIS COUNTY, TEXAS




BEING A 0.011-ACRE (498 SQUARE FEET) TRACT OF LAND SITUATED IN THE JOEL WHEATON
SURVEY, ABSTRACT 80, HARRIS COUNTY, TEXAS, AND BEING OUT OF RESTRICTED
COMMERCIAL RESERVE "B" OF BARKER'S LANDING OFFICE PARK, AS RECORDED IN VOLUME
285, PAGE 90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS. SAID 0.011-ACRE TRACT
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: (BEARINGS BASED ON THE NORTH LINE
OF SAID RESTRICTED COMMERCIAL RESERVE "A".)




COMMENCING FOR REFERENCE AT A 5/8-INCH IRON ROD WITH CAP (STAMPED "WEISSER ENG.
HOUSTON, TX") SET FOR THE NORTHEAST CORNER OF SAID BARKER'S LANDING OFFICE PARK,
THE NORTHEAST CORNER OF RESTRICTED COMMERCIAL RESERVE "A" AS RECORDED IN VOLUME
285, PAGE 90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS, THE NORTHEAST CORNER OF
A 2.709-ACRE TRACT OF LAND CONVEYED TO TRANSWESTERN CG PARTNERS I, L.P. UNDER
HARRIS COUNTY CLARK’S FILE NO. S486405, FILM CODE NO. 513-36-2076 OF THE
OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AND THE
SOUTHEAST CORNER OF THE RESIDUE OF A CALLED 11.0-ACRE TRACT AS CONVEYED TO KATY
INDEPENDENT SCHOOL DISTRICT IN VOLUME 3478, PAGE 360 OF THE HARRIS COUNTY DEED
RECORDS AND BEING LOCATED IN THE WEST RIGHT-OF-WAY LINE OF ADDICKS-HOWELL DRIVE
(60' WIDE), FROM WHICH A FOUND 1-INCH IRON PIPE BEARS SOUTH 74 DEG. 57 MIN. 12
SEC. WEST, A DISTANCE OF 0.70 FEET;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH THE WEST RIGHT-OF-WAY LINE OF
SAID ADDICKS-HOWELL DRIVE, THE EAST LINE OF SAID BARKER'S LANDING OFFICE PARK,
AND THE EAST LINE OF RESTRICTED COMMERCIAL RESERVE "A" OF BARKER'S LANDING
OFFICE PARK, AS RECORDED IN VOLUME 285, PAGE 90 OF THE MAP RECORDS OF HARRIS
COUNTY, TEXAS, A DISTANCE OF 171.38 FEET TO A CUT "X" SET FOR THE NORTHEAST
CORNER OF A 0.037-ACRE ACCESS EASEMENT AS CONVEYED TO BARKER'S LANDING NUMBER 3,
JOINT VENTURE AS RECORDED UNDER HARRIS COUNTY CLERK'S FILE NUMBER H-1 83052,
SAID CORNER BEING THE NORTHEAST CORNER OF SAID RESTRICTED COMMERCIAL RESERVE




THENCE NORTH 87 DEG. 04 MIN. 02 SEC. WEST WITH THE NORTH LINE OF SAID 0.037-ACRE
ACCESS EASEMENT, LEAVING SAID ADDICKS-HOWELL DRIVE, A DISTANCE OF 65.00 FEET TO
A CUT "X" SET IN CONCRETE FOR THE NORTHWEST CORNER OF SAID 0.037-ACRE ACCESS
EASEMENT AND A COMMON INTERIOR CORNER OF SAID RESTRICTED COMMERCIAL RESERVE "A"
AND SAID











--------------------------------------------------------------------------------







RESTRICTED COMMERCIAL RESERVE




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH AN EAST LINE OF SAID RESTRICTED
COMMERCIAL RESERVE "A" AND A WEST LINE OF SAID RESTRICTED COMMERCIAL RESERVE
"B", A DISTANCE OF 209.00 FEET TO A 5/8-INCH IRON ROD WITH CAP (STAMPED "WEISSER
ENG. HOUSTON, TX") SET FOR A CORNER;




THENCE NORTH 87 DEG. 04 MIN. 5 SEC. WEST WITH A SOUTH LINE OF THE 2.709-ACRE
TRACT, SAID LINE BEING A COMMON LINE OF SAID RESTRICTED COMMERCIAL RESERVE "A"
AND SAID RESTRICTED COMMERCIAL RESERVE "B", A DISTANCE OF 198.45 FEET TO A
5/8-INCH IRON ROD FOUND FOR THE NORTHEAST CORNER AND THE POINT OF BEGINNING OF
SAID TRACT HEREIN DESCRIBED;




THENCE SOUTH 47 DEG. 55 MIN. 58 SEC. WEST, A DISTANCE OF 44.62 FEET TO A
5/8-INCH IRON ROD FOUND IN A EAST LINE OF SAID 2.709-ACRE TRACT, A EAST LINE OF
SAID RESTRICTED COMMERCIAL RESERVE "A", A WEST LINE OF SAID 2.115-ACRE TRACT AND
A WEST LINE OF SAID RESTRICTED COMMERCIAL RESERVE "B" FOR THE SOUTH CORNER OF
SAID TRACT HEREIN DESCRIBED;




THENCE NORTH 02 DEG. 55 MIN. 58 SEC. EAST WITH THE WEST LINE OF SAID 2.115-ACRE
TRACT, THE WEST LINE OF SAID RESTRICTED COMMERCIAL RESERVE “B”, THE EAST LINE OF
SAID RESTRICTED COMMERCIAL RESERVE “A” AND THE EAST LINE OF SAID 2.709-ACRE
TRACT, A DISTANCE OF 31.55 FEET TO A CUT "X" SET FOR THE NORTHWEST CORNER OF
SAID HEREIN DESCRIBED TRACT;




THENCE SOUTH 87 DEG. 04 MIN. 02 SEC. EAST WITH A SOUTH LINE OF SAID 2.709-ACRE
TRACT, A SOUTH LINE OF SAID RESTRICTED COMMERCIAL RESERVE “A”, A NORTH LINE OF
SAID RESTRICTED RESERVE “B” AND A LINE OF SAID 2.115-ACRE TRACT, A DISTANCE OF
31.55 FEET TO THE POINT OF BEGINNING AND CONTAINING 0.011-ACRE (498 SQUARE FEET)
OF LAND.







TRACT III:




DESCRIPTION OF A 0.037-ACRE (1,625-SQ. FT.) TRACT OF LAND OUT OF BARKER'S
LANDING OFFICE PARK, HARRIS COUNTY, TEXAS




BEING A 0.037-ACRE (1,625 SQUARE FEET) TRACT OF LAND SITUATED IN THE JOEL
WHEATON SURVEY, ABSTRACT 80, HARRIS COUNTY, TEXAS, AND BEING OUT OF RESTRICTED
COMMERCIAL RESERVE "B" OF BARKER'S LANDING OFFICE PARK, AS RECORDED IN VOLUME
285, PAGE 90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS. SAID 0.037-ACRE TRACT
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: (BEARINGS BASED ON THE NORTH LINE
OF SAID RESTRICTED COMMERCIAL RESERVE "A".)











--------------------------------------------------------------------------------










COMMENCING-FOR-REFERENCE AT A 5/8-INCH IRON ROD WITH CAP (STAMPED "WEISSER ENG.
HOUSTON, TX") SET FOR THE NORTHEAST CORNER OF SAID BARKER'S LANDING OFFICE PARK,
THE NORTHEAST CORNER OF RESTRICTED COMMERCIAL RESERVE "A" AS RECORDED IN VOLUME
285, PAGE 90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS, THE NORTHEAST CORNER OF
A 2.709-ACRE TRACK OF LAND CONVEYED TO TRANSWESTERN CG PARTNERS I, L.P. UNDER
HARRIS COUNTY CLERK’S FILE NO. S486405, FILM CODE NO. 513-36-2076 OF THE
OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AND THE
SOUTHEAST CORNER OF THE RESIDUE OF A CALLED 11.0-ACRE TRACT AS CONVEYED TO KATY
INDEPENDENT SCHOOL DISTRICT IN VOLUME 3478, PAGE 360 OF THE HARRIS COUNTY DEED
RECORDS AND BEING LOCATED IN THE WEST RIGHT-OF-WAY LINE OF ADDICKS-HOWELL DRIVE
(60' WIDE), FROM WHICH A FOUND 1-INCH IRON PIPE BEARS SOUTH 74 DEG. 57, MIN. 12
SEC. WEST, A DISTANCE OF 0.70 FEET;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH THE WEST RIGHT-OF-WAY LINE OF
SAID ADDICKS-HOWELL DRIVE, THE EAST LINE OF SAID BARKER'S LANDING OFFICE PARK,
AND THE EAST LINE OF SAID RESTRICTED COMMERCIAL RESERVE "A", A DISTANCE OF
171.38 FEET TO A CUT "X" SET IN THE WEST RIGHT-OF-WAY LINE OF SAID
ADDICKS-HOWELL DRIVE FOR THE NORTHEAST CORNER OF SAID RESTRICTED COMMERCIAL
RESERVE "B", THE NORTHEAST CORNER OF A 2.115-ACRE TRACT OF LAND CONVEYED TO
BRIARHOLLOW, LLC., UNDER HARRIS COUNTY CLERK’S FILE NO. T783 185, FILM CODE NO.
526-21-1701 OF THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS COUNTY,
TEXAS AND THE POINT-OF-BEGINNING OF SAID TRACT HEREIN DESCRIBED;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH A WEST LINE OF SAID RESTRICTED
COMMERCIAL RESERVE "B", THE EAST LINE OF SAID 2.115-ACRE TRACT AND THE WEST
RIGHT-OF-WAY LINE OF SAID ADDICKS-HOWELL DRIVE, A DISTANCE OF 25.00 FEET TO A
5/8-INCH IRON ROD WITH CAP (STAMPED "WEISSER ENG. HOUSTON, TX") SET FOR A
SOUTHEAST CORNER OF SAID TRACT HEREIN DESCRIBED, FROM WHICH A FOUND 5/8-INCH
IRON ROD BEARS NORTH 30 DEG. 51 MIN. 44 SEC. WEST, A DISTANCE OF .31 FEET;




THENCE NORTH 87 DEG. 04 MIN. 02 SEC. WEST, A DISTANCE OF 65.00 FEET TO A
5/8-INCH IRON ROD WITH CAP (STAMPED "WEISSER ENG. HOUSTON, TX") SET IN A WEST
LINE OF SAID 2.115-ACRE TRACT, THE COMMON LINE OF SAID RESTRICTED COMMERCIAL
RESERVE "A" AND SAID RESTRICTED COMMERCIAL RESERVE "B" FOR THE SOUTHWEST CORNER
OF SAID TRACT HEREIN DESCRIBED, FROM WHICH A FOUND 5/8-INCH IRON ROD BEARS NORTH
22 DEG. 13 MIN. 21 SEC. WEST, A DISTANCE OF 0.99 FEET;




THENCE NORTH 02 DEG. 55 MIN. 58 SEC. EAST WITH THE WEST LINE OF SAID 2.115-ACRE
TRACT, A EAST LINE OF SAID 2.709-ACRE TRACT AND A COMMON LINE OF SAID RESTRICTED
COMMERCIAL RESERVE "A" AND SAID











--------------------------------------------------------------------------------







RESTRICTED COMMERCIAL RESERVE "B", A DISTANCE OF 25.00 FEET TO A CUT "X" SET IN
CONCRETE FOR AN INTERIOR CORNER OF SAID RESTRICTED COMMERCIAL RESERVE "A", THE
MOST NORTHERLY NORTHWEST CORNER OF SAID 2.115-ACRE TRACT AND SAID RESTRICTED
COMMERCIAL RESERVE "B" FOR THE NORTHWEST CORNER OF SAID TRACT HEREIN DESCRIBED;




THENCE SOUTH 87 DEG. 04 MIN. 02 SEC. EAST WITH THE NORTH LINE OF THE SAID
2.115-ACRE TRACT, A SOUTH LINE OF SAID 2.709-ACRE TRACT AND A COMMON LINE OF
SAID RESTRICTED COMMERCIAL RESERVE "A" AND SAID RESTRICTED COMMERCIAL RESERVE
"B", A DISTANCE OF 65.00 FEET TO THE POINT-OF-BEGINNING AND CONTAINING
0.037-ACRE (1,625 SQUARE FEET) OF LAND.




TRACT IV:




DESCRIPTION OF A 0.321-ACRE (13,891-SQ. FT.) TRACT OF LAND OUT OF BARKER'S
LANDING OFFICE PARK, HARRIS COUNTY, TEXAS




BEING A 0.321-ACRE (13,891 SQUARE FEET) TRACT OF LAND SITUATED IN THE JOEL
WHEATON SURVEY, ABSTRACT 80, HARRIS COUNTY, TEXAS, AND BEING OUT OF RESTRICTED
COMMERCIAL RESERVE "A" OF BARKER'S LANDING OFFICE PARK, AS RECORDED IN VOLUME
285, PAGE 90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS. SAID 0.321-ACRE TRACT
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: (BEARINGS BASED ON THE NORTH LINE
OF SAID RESTRICTED COMMERCIAL RESERVE "A".)




COMMENCING AT THE NORTHWEST CORNER OF SAID RESTRICTED COMMERCIAL RESERVE “A’ OF
BARKERS LANDING OFFICE PARK, IN THE EAST LINE OF STATE HIGHWAY NO. 6;




THENCE NORTH 87 DEGREES 34 MINUTES 24 SECONDS EAST, ALONG THE NORTH LINE OF SAID
RESTRICTED COMMERCIAL RESERVE “A” OF BARKERS LANDING OFFICE PARK, A DISTANCE OF
259.93 FEET TO A 5/8 INCH IRON ROD SET FOR THE POINT OF BEGINNING;




THENCE NORTH 87 DEGREES 34 MINUTES 24 SECONDS EAST, CONTINUING ALONG THE NORTH
LINE OF SAID RESTRICTED COMMERCIAL RESERVE “A” OF BARKERS LANDING OFFICE PARK, A
DISTANCE OF 62.00 FEET TO A 5/8 INCH IRON ROD SET FOR THE NORTHEAST CORNER OF
SAID 2.940 ACRE TRACT AND THE NORTHEAST CORNER OF THE HEREIN DESCRIBED TRACT;




THENCE SOUTH 02 DEGREES 25 MINUTES 36 SECONDS EAST, ALONG THE EAST LINE OF SAID
2.940 ACRE TRACT AND THE WEST LINE OF A CALLED 2.709 ACRE TRACT DESCRIBED IN
HARRIS COUNTY CLERKS FILE NO. X361752, A DISTANCE OF 225.50 FEET TO A 5/8 INCH
IRON ROD SET FOR THE SOUTHEAST CORNER OF THE HEREIN DESCRIBED TRACT;














--------------------------------------------------------------------------------







THENCE SOUTH 87 DEGREES 24 MINUTES 24 SECONDS WEST, A DISTANCE OF 62.00 FEET TO
A 5/8 INCH IRON ROD SET FOR THE SOUTHWEST CORNER OF THE HEREIN DESCRIBED TRACT;




THENCE NORTH 02 DEGREES 25 MINUTES 36 SECONDS WEST, A DISTANCE OF 225.5 FEET TO
THE POINT OF BEGINNING AND CONTAINING 13,981 SQUARE FEET OF LAND, MORE OR LESS.











--------------------------------------------------------------------------------







EXHIBIT B

Description of Personal Property







1.

One (1) desk




2.

One (1) credenza




3.

One (1) computer




4.

Two (2) filing cabinets




5.

One (1) bookshelf














--------------------------------------------------------------------------------







EXHIBIT C

List of Contracts







Agape Cleaning Enterprises
Amtech Elevator Services

Global Waste LLC

Mustang Security and Investigations Inc.

Muzak LLC

Grounds Keepers, Inc.

Royal Sweeping and Paving LLC

Always in Season, Inc.

Fikes of Houston

Kings III Emergency Communications











--------------------------------------------------------------------------------







EXHIBIT D

Form of Tenant Estoppel Certificate

(Attached)




INTENTIONALLY OMITTED










--------------------------------------------------------------------------------







EXHIBIT E

Form of Deed

(Attached)











--------------------------------------------------------------------------------







SPECIAL WARRANTY DEED




RECORDING REQUESTED BY AND WHEN RECORDED MAIL TO:

Katherine N. O’Connell, Esq.

c/o Hartman Income REIT, Inc.

2909 Hillcroft, Suite 420

Houston, Texas 77057







THIS SPECIAL WARRANTY DEED is made as of March ___, 2014, by HARTMAN GULF PLAZA
ACQUISITIONS L.P., a Texas limited partnership, whose address is 2909 Hillcroft,
Suite 420 Houston, TX. 77057, as Grantor, in favor of HARTMAN SHORT TERM INCOME
PROPERTIES XX, INC., a Maryland corporation, as Grantee.




WITNESS that Grantor, for good and valuable consideration, receipt of which is
acknowledged, grants, bargains, conveys and sells to Grantee all the real
property located in Harris County, Texas, more particularly described on an
attached Exhibit "A" attached hereto, together with, if any (i) all improvements
thereon and fixtures affixed thereto (ii) all and singular the rights, benefits,
privileges, easements, tenements, hereditaments, and appurtenances thereon or in
anywise appertaining to such real property (said real property, improvements,
fixtures, rights, benefits, privileges, easements, tenements, hereditaments, and
appurtenances are referred to herein as the "Property" but do not include any
items specifically conveyed hereunder without covenant or warranty), subject to
general real estate taxes and assessments on the Property for 2014 and
subsequent years not yet due and payable, all matters of record, all leases
affecting the Property, any state of facts which an accurate survey of the
Property or an inspection of the Property would show, and all zoning and
building laws, ordinances, maps, resolutions and regulations affecting the
Property (collectively, the "Permitted Encumbrances").

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in any way belonging, unto Grantee, Grantee's successors
and assigns forever, and Grantor does hereby bind itself and its successors and
assigns to warrant and forever defend all and singular the Property unto
Grantee, its successors assigns against every person whomsoever lawfully
claiming, or to claim the same, or any part thereof by, through or under
Grantor, but not otherwise, subject, however, to the Permitted Encumbrances.

For the same consideration, Grantor hereby GRANTS, SELLS, CONVEYS, ASSIGNS, and
DELIVERS to Grantee, without covenant or warranty express or implied, all right,
title and interest, if any, of Grantor, as owner of the Property but not as
owner of any other property, in and to strips or gores, if any, between the
Property and abutting properties (except to the extent, if any, that such strips
or gores abut or provide access to other properties owned by Grantor).

BY ACCEPTING THIS DEED (AS EVIDENCED BY THE RECORDING OF THIS DEED IN THE
OFFICIAL RECORDS OF HARRIS COUNTY), GRANTEE ACKNOWLEDGES AND AGREES TO ALL OF
THE FOLLOWING:



1.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND EXCEPT FOR GRANTOR'S
REPRESENTATIONS AND WARRANTIES TO GRANTEE (WHICH SURVIVE FOR A SPECIFIED PERIOD
OF TIME) IN SECTION 11.1 OF THAT CERTAIN PURCHASE AND SALE AGREEMENT AND ESCROW
INSTRUCTIONS DATED FEBRUARY __, 2014 (THE "AGREEMENT"), ENTERED INTO BY AND
BETWEEN GRANTOR AND GRANTEE ("GRANTOR'S WARRANTIES"), THIS DEED IS MADE AND IS
DELIVERED WITHOUT REPRESENTATION, COVENANT, OR WARRANTY OF ANY KIND (WHETHER
EXPRESS, IMPLIED, OR, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
STATUTORY) BY GRANTOR. AS A MATERIAL PART OF THE CONSIDERATION FOR THIS DEED,
GRANTEE AGREES TO ACCEPT THE PROPERTY ON AN "AS IS" AND "WHERE IS" BASIS, WITH
ALL FAULTS, AND WITHOUT ANY REPRESENTATION OR WARRANTY, ALL OF WHICH GRANTOR
HEREBY DISCLAIMS, EXCEPT FOR











--------------------------------------------------------------------------------







GRANTOR'S WARRANTIES. EXCEPT FOR GRANTOR'S WARRANTIES, GRANTEE ACKNOWLEDGES THAT
NO WARRANTY OR REPRESENTATION IS MADE BY GRANTOR AS TO FITNESS FOR ANY
PARTICULAR PURPOSE, MERCHANTABILITY, DESIGN, QUALITY, CONDITION, OPERATION OR
INCOME, COMPLIANCE WITH DRAWINGS OR SPECIFICATIONS, ABSENCE OF DEFECTS, ABSENCE
OF HAZARDOUS OR TOXIC SUBSTANCES, ABSENCE OF FAULTS, FLOODING, OR COMPLIANCE
WITH LAWS AND REGULATIONS INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO
HEALTH, SAFETY, AND THE ENVIRONMENT. GRANTEE ACKNOWLEDGES THAT GRANTEE ENTERED
INTO THE AGREEMENT TO TAKE TITLE TO THE PROPERTY WITH THE INTENTION OF MAKING
AND RELYING UPON ITS OWN INVESTIGATION OF THE PHYSICAL, ENVIRONMENTAL, ECONOMIC
USE, COMPLIANCE, AND LEGAL CONDITION OF THE PROPERTY AND THAT GRANTEE IS NOT NOW
RELYING, AND WILL NOT LATER RELY, UPON ANY REPRESENTATIONS AND WARRANTIES MADE
BY GRANTOR OR ANYONE ACTING OR CLAIMING TO ACT, BY, THROUGH OR UNDER OR ON
GRANTOR'S BEHALF CONCERNING THE PROPERTY. ADDITIONALLY, GRANTEE AND GRANTOR
HEREBY AGREE THAT (A) EXCEPT FOR GRANTOR'S WARRANTIES, GRANTEE IS TAKING THE
PROPERTY "AS IS" WITH ALL LATENT AND PATENT DEFECTS AND THAT EXCEPT FOR
GRANTOR'S WARRANTIES, THERE IS NO WARRANTY BY GRANTOR THAT THE PROPERTY IS FIT
FOR A PARTICULAR PURPOSE, (B) EXCEPT FOR GRANTOR'S WARRANTIES, GRANTEE IS SOLELY
RELYING UPON ITS EXAMINATION OF THE PROPERTY, AND (C) GRANTEE TAKES THE PROPERTY
UNDER THIS DEED UNDER THE EXPRESS UNDERSTANDING THAT THERE ARE NO EXPRESS OR
IMPLIED WARRANTIES (EXCEPT FOR THE LIMITED WARRANTIES OF TITLE SET FORTH IN THIS
DEED AND THE GRANTOR'S WARRANTIES).



2.

WITH RESPECT TO THE FOLLOWING, GRANTOR SHALL NOT HAVE ANY LIABILITY, OBLIGATION
OR RESPONSIBILITY OF ANY KIND AND GRANTOR HAS MADE NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND:



(i)

THE CONTENT OR ACCURACY OF ANY REPORT, STUDY, OPINION OR CONCLUSION OF ANY
SOILS, TOXIC, ENVIRONMENTAL OR OTHER ENGINEER OR OTHER PERSON OR ENTITY WHO HAS
EXAMINED THE PROPERTY OR ANY ASPECT THEREOF;



(ii)

THE CONTENT OR ACCURACY OF ANY OF THE ITEMS (INCLUDING, WITHOUT LIMITATION, THE
PROPERTY INFORMATION (THE "PROPERTY INFORMATION")) DELIVERED TO GRANTEE PURSUANT
TO GRANTEE'S REVIEW OF THE CONDITION OF THE PROPERTY; OR



(iii)

THE CONTENT OR ACCURACY OF ANY PROJECTION, FINANCIAL OR MARKETING ANALYSIS OR
OTHER INFORMATION GIVEN TO GRANTEE BY GRANTOR OR REVIEWED BY GRANTEE WITH
RESPECT TO THE PROPERTY.



3.

THE PROPERTY MAY CONTAIN ASBESTOS AND GRANTEE MAY BE REQUIRED TO

REMEDIATE ANY ASBESTOS CONDITION IN ACCORDANCE WITH APPLICABLE LAW.



4.

GRANTEE IS A SOPHISTICATED REAL ESTATE INVESTOR AND IS, FAMILIAR WITH

THE PROPERTY AND ITS SUITABILITY FOR GRANTEE'S INTENDED USE,



5.

GRANTEE HAS MADE ITS OWN INDEPENDENT INVESTIGATION OF THE PROPERTY, THE PROPERTY
INFORMATION AND THE PRESENCE OF HAZARDOUS MATERIALS ON THE PROPERTY AS GRANTEE
DEEMS APPROPRIATE. ACCORDINGLY, EXCEPT FOR GRANTOR'S WARRANTIES, GRANTEE HEREBY
EXPRESSLY WAIVES AND RELINQUISHES ANY AND ALL RIGHTS AND REMEDIES GRANTEE MAY
NOW OR HEREAFTER HAVE AGAINST GRANTOR, ITS SUCCESSORS AND ASSIGNS, PARTNERS,
SHAREHOLDERS, OFFICERS AND/OR DIRECTORS, WHETHER KNOWN OR UNKNOWN, WHICH MAY
ARISE FROM OR BE RELATED TO (A) THE PHYSICAL. CONDITION, QUALITY, QUANTITY AND
STATE OF REPAIR OF THE PROPERTY AND THE PRIOR MANAGEMENT AND OPERATION OF THE
PROPERTY, (B) THE PROPERTY INFORMATION, (C) THE PROPERTY'S COMPLIANCE OR LACK OF
COMPLIANCE WITH ANY FEDERAL, STATE OR LOCAL LAWS OR REGULATIONS, AND (ID) ANY
PAST, PRESENT OR FUTURE PRESENCE OR EXISTENCE OF HAZARDOUS MATERIALS ON, UNDER
OR ABOUT THE PROPERTY OR WITH RESPECT TO ANY PAST, PRESENT OR FUTURE VIOLATION
OF ANY RULES, REGULATIONS OR LAWS, NOW OR HEREAFTER ENACTED, REGULATING OR
GOVERNING THE USE, HANDLING, STORAGE OR DISPOSAL OF HAZARDOUS MATERIALS,
INCLUDING, WITHOUT LIMITATION, (I) ANY AND ALL RIGHTS AND











--------------------------------------------------------------------------------







REMEDIES GRANTEE MAY NOW OR HEREAFTER HAVE UNDER THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE COMPENSATION AND LIABILITY ACT OF 1980 ("CERCLA"), THE SUPERFUND
AMENDMENTS AND REAUTHORIZATION ACT OF 1986, THE RESOURCE CONSERVATION AND
RECOVERY ACT, AND THE TOXIC SUBSTANCE CONTROL ACT, ALL AS AMENDED, AND ANY
SIMILAR STATE, LOCAL OR FEDERAL ENVIRONMENTAL LAW, RULE OR REGULATION, AND (H)
ANY AND ALL CLAIMS, WHETHER KNOWN OR UNKNOWN, NOW OR HEREAFTER EXISTING, WITH
RESPECT TO THE REAL PROPERTIES UNDER SECTION 107 OF CERCLA (42 U.S.C.A. §9607).
AS USED HEREIN, THE TERM "HAZARDOUS MATERIAL(S)" INCLUDES, WITHOUT LIMITATION,
ANY HAZARDOUS OR TOXIC MATERIALS, SUBSTANCES OR WASTES, SUCH AS (1) ANY
MATERIALS, SUBSTANCES OR WASTES WHICH ARE TOXIC, IGNITABLE, CORROSIVE OR
REACTIVE AND WHICH ARE REGULATED BY ANY LOCAL GOVERNMENTAL AUTHORITY, OR ANY
AGENCY OF THE UNITED STATES GOVERNMENT, (2) ANY OTHER MATERIAL, SUBSTANCE, OR
WASTE WHICH IS DEFINED OR REGULATED AS A HAZARDOUS MATERIAL, EXTREMELY HAZARDOUS
MATERIAL, HAZARDOUS WASTE OR TOXIC SUBSTANCE PURSUANT TO ANY LAWS, RULES,
REGULATIONS OR ORDERS OF THE UNITED STATES GOVERNMENT, OR ANY LOCAL GOVERNMENTAL
BODY, (3) ASBESTOS, (4) PETROLEUM AND PETROLEUM BASED PRODUCTS, (5)
FORMALDEHYDE, (6) POLYCHLORINATED BIPHENYLS (PCBS), AND (7) FREON AND OTHER
CHLOROFLUOROCARBONS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, GRANTEE
HEREBY ASSUMES ALL RISK AND LIABILITY RESULTING OR ARISING FROM, OR RELATING TO
THE OWNERSHIP, USE, CONDITION, LOCATION, MAINTENANCE, REPAIR, OR OPERATION OF,
THE PROPERTY.

THE ACKNOWLEDGMENTS, WAIVERS, RELEASES AND AGREEMENTS BY GRANTEE SET FORTH IN
PARAGRAPHS 1 THROUGH 5, INCLUSIVE, ABOVE SHALL BE ACKNOWLEDGMENTS, WAIVERS,
RELEASES, AGREEMENTS AND COVENANTS RUNNING WITH THE LAND FOR THE BENEFIT OF
GRANTOR, SHALL BE BINDING UPON GRANTEE'S SUCCESSORS AND ASSIGNS AND ALL FUTURE
OWNERS OF ANY PART OF THE PROPERTY FOR THE BENEFIT OF GRANTOR, SHALL SURVIVE THE
DELIVERY AND THE RECORDATION OF THIS DEED AND ANY FUTURE DEEDS OF THE PROPERTY
FOR THE BENEFIT OF GRANTOR AND SHALL NOT BE DEEMED MERGED INTO SUCH DEEDS UPON
THEIR DELIVERY, ACCEPTANCE AND RECORDATION SO THAT EACH FUTURE OWNER OF THE
PROPERTY SHALL BE DEEMED TO HAVE MADE ALL SUCH ACKNOWLEDGMENTS, WAIVERS,
RELEASES, AGREEMENTS AND COVENANTS FOR THE BENEFIT OF GRANTOR CONCURRENTLY WITH
SUCH FUTURE OWNER'S TAKING TITLE TO THE PROPERTY.

IN WITNESS WHEREOF, the undersigned has executed this Special Warranty Deed as
of March __, 2014.




TENANTS IN COMMON:




HARTMAN GULF PLAZA 1 LLC

HARTMAN GULF PLAZA 2 LLC

HARTMAN GULF PLAZA 3 LLC

HARTMAN GULF PLAZA 4 LLC

HARTMAN GULF PLAZA 5 LLC

HARTMAN GULF PLAZA 6 LLC

HARTMAN GULF PLAZA 7 LLC

HARTMAN GULF PLAZA 8 LLC

HARTMAN GULF PLAZA 9 LLC

HARTMAN GULF PLAZA 10 LLC

HARTMAN GULF PLAZA 11 LLC

HARTMAN GULF PLAZA 12 LLC

HARTMAN GULF PLAZA 13 LLC







BY:

HARTMAN GULF PLAZA ACQUISITIONS, L.P.,

a Texas limited partnership




By:

HARTMAN GULF PLAZA PARTNERSHIP, G.P. L.L.C.

a Texas limited liability company

Its:  General Partner




By: ____________________________

Allen R. Hartman, Member











--------------------------------------------------------------------------------







STATE OF

)ss

COUNTY OF



On March     , 2014 before me

,

  , personally appeared, who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s) or the entity upon behalf of which the person(s) acted,
executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of Texas that the
foregoing paragraph is true and correct.

WITNESS my hand and seal.

Signature Printed Name:

(SEAL)











--------------------------------------------------------------------------------







EXHIBIT A TO DEED

Legal Description

TRACT I:




DESCRIPTION OF A 2.709-ACRES (118,006-SQ. FT.) TRACT OF LAND OUT OF BARKER'S
LANDING OFFICE PARK, HARRIS COUNTY, TEXAS




BEING A 2.709-ACRE (118,006 SQUARE FEET) TRACT OF LAND SITUATED IN THE JOEL
WHEATON SURVEY, ABSTRACT 80, HARRIS COUNTY, TEXAS, AND BEING OUT OF RESTRICTED
COMMERCIAL RESERVE "A", BARKER'S LANDING OFFICE PARK, AS RECORDED IN VOLUME 285,
PAGE 90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS. SAID 2.709-ACRE TRACT BEING
THAT SAME TRACT OF LAND CONVEYED TO TRANSWESTERN CG PARTNERS I, L.P. BY
INSTRUMENT FILED FOR RECORD UNDER HARRIS COUNTY CLERK'S FILE NO. S486405, FILM
CODE NO. 513-36-2076 OF THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS
COUNTY, TEXAS AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: (BEARINGS BASED
ON THE NORTH LINE OF SAID RESTRICTED COMMERCIAL RESERVE “A”):




BEGINNING AT A 5/8-INCH IRON ROD SET FOR THE NORTHEAST CORNER OF SAID BARKER'S
LANDING OFFICE PARK, THE NORTHEAST CORNER OF SAID RESTRICTED COMMERCIAL RESERVE
"A" AND THE SOUTHEAST CORNER OF THE RESIDUE OF A CALLED 11.0- ACRE TRACT AS
CONVEYED TO KATY INDEPENDENT SCHOOL DISTRICT IN VOLUME 3478, PAGE 360 OF THE
HARRIS COUNTY DEED RECORDS AND BEING LOCATED IN THE WEST RIGHT-OF-WAY LINE OF
ADDICKS-HOWELL DRIVE (60' WIDE), SAID POINT BEING THE NORTHEAST CORNER OF SAID
TRACT HEREIN DESCRIBED, FROM WHICH A FOUND 1-INCH IRON PIPE BEARS SOUTH 74 DEG.
54 MIN. 56 SEC. WEST, A DISTANCE OF 0.70 FEET;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH THE WEST RIGHT-OF-WAY LINE OF
SAID ADDICKS-HOWELL DRIVE, THE EAST LINE OF SAID BARKER'S LANDING OFFICE PARK,
AND THE EAST LINE OF SAID RESTRICTED COMMERCIAL RESERVE "A", A DISTANCE OF
171.38 FEET TO A CUT "X" SET IN THE WEST RIGHT-OF-WAY LINE OF SAID
ADDICKS-HOWELL DRIVE AND THE NORTHEAST CORNER OF A 0.037-ACRE ACCESS EASEMENT AS
CONVEYED TO BARKER'S LANDING NUMBER 3, JOINT VENTURE AS RECORDED UNDER HARRIS
COUNTY CLERK'S FILE NUMBER H-183052, AND BEING THE NORTHEAST CORNER OF
RESTRICTED COMMERCIAL RESERVE "B" AS RECORDED IN VOLUME 285, PAGE 90 OF THE MAP
RECORDS OF HARRIS COUNTY, TEXAS FOR THE MOST EASTERLY SOUTHEAST CORNER OF SAID
TRACT HEREIN DESCRIBED;




THENCE NORTH 87 DEG. 04 MIN. 02 SEC. WEST WITH THE NORTH LINE OF SAID 0.037-ACRE
ACCESS EASEMENT, LEAVING SAID ADDICKS-HOWELL DRIVE, A DISTANCE OF 65.00 FEET TO
A CUT "X" SET IN CONCRETE FOR THE NORTHWEST CORNER OF SAID 0.037-ACRE ACCESS
EASEMENT FOR AN











--------------------------------------------------------------------------------







INTERIOR CORNER OF SAID TRACT HEREIN DESCRIBED;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH AN EAST LINE OF SAID RESTRICTED
COMMERCIAL RESERVE "A" AND A WEST LINE OF SAID RESTRICTED COMMERCIAL RESERVE
"B", A DISTANCE OF 209.00 FEET TO A 5/8-INCH IRON ROD WITH CAP (STAMPED "WEISSER
ENG. HOUSTON, TX") SET FOR A SOUTHEAST CORNER OF SAID TRACT HEREIN DESCRIBED;




THENCE NORTH 87 DEG. 04 MIN. 02 SEC. WEST WITH A SOUTH LINE OF SAID TRACT HEREIN
DESCRIBED, SAID LINE BEING A COMMON LINE OF SAID RESTRICTED COMMERCIAL RESERVE
"A" AND SAID RESTRICTED COMMERCIAL RESERVE "B", A DISTANCE OF 230.00 FEET TO A
CUT "X" SET IN CONCRETE FOR AN INTERIOR CORNER OF SAID TRACT HEREIN DESCRIBED
AND BEING THE NORTHWEST CORNER OF A 0.011-ACRE ACCESS EASEMENT AS CONVEYED TO
BARKER'S LANDING NUMBER 3, JOINT VENTURE UNDER HARRIS COUNTY CLERK'S FILE NUMBER
H 183052;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH SAID COMMON LINE OF SAID
RESTRICTED COMMERCIAL RESERVE "A" AND SAID RESTRICTED COMMERCIAL RESERVE "B", A
DISTANCE OF 42.18 FEET TO A 5/8-INCH IRON ROD FOUND IN A CURVE TO THE LEFT IN
THE NORTH LINE OF BARKER'S POINT LANE (BASED ON A WIDTH OF 60.00 FEET);




THENCE IN A WESTERLY DIRECTION WITH THE NORTH LINE OF SAID BARKER’S POINT LANE,
WITH SAID CURVE TO THE LEFT HAVING A RADIUS OF 60.4 FEET, A CURVE LENGTH OF
42.92 FEET, A CENTRAL ANGLE OF 40 DEG. 59 MIN. 11 SEC., AND A CHORD BEARING AND
DISTANCE OF NORTH 86 DEG. 02 MIN. 47 SEC. WEST, 42.01 FEET TO A 5/8-INCH IRON
ROD WITH CAP (STAMPED "WEISSER ENG. HOUSTON, TX") SET IN THE NORTH LINE OF SAID
BARKER'S POINT LANE FOR A SOUTHEASTERLY CORNER OF A 2.940-ACRE TRACT OF LAND
CONVEYED TO TRANSWESTERN CG PARTNERS I, L.P. UNDER HARRIS COUNTY CLERK'S FILE
NUMBER S409728, FILM CODE NO. 513-40-1665 OF THE OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY OF HARRIS COUNTY, TEXAS AND FOR THE MOST SOUTHERLY SOUTHWESTERN CORNER
OF THE HEREIN DESCRIBED TRACT OF LAND;




THENCE NORTH 02 DEG. 25 MIN. 36 SEC. WEST ALONG THE EASTERLY LINE OF SAID
2.940-ACRE TRACT, A DISTANCE OF 388.49 FEET TO A 5/8-INCH IRON ROD FOUND IN THE
NORTH LINE OF SAID RESTRICTED COMMERCIAL RESERVE "A" AND THE SOUTH LINE OF SAID
KATY INDEPENDENT SCHOOL DISTRICT TRACT FOR THE NORTHWEST CORNER OF SAID TRACT
HEREIN DESCRIBED;




THENCE NORTH 87 DEG. 34 MIN. 24 SEC. EAST WITH SAID NORTH LINE OF SAID
RESTRICTED COMMERCIAL RESERVE "A" AND THE SOUTH LINE OF SAID KATY INDEPENDENT
SCHOOL DISTRICT TRACT, A DISTANCE OF 374.93 FEET TO THE POINT-OF­BEGINNING AND
CONTAINING 2.709-ACRES (118,006 SQUARE FEET) OF LAND.














--------------------------------------------------------------------------------







TRACT II:




DESCRIPTION OF A 0.011-ACRE (498-SQ. FT.) TRACT OF LAND OUT OF BARKER'S LANDING
OFFICE PARK, HARRIS COUNTY, TEXAS




BEING A 0.011-ACRE (498 SQUARE FEET) TRACT OF LAND SITUATED IN THE JOEL WHEATON
SURVEY, ABSTRACT 80, HARRIS COUNTY, TEXAS, AND BEING OUT OF RESTRICTED
COMMERCIAL RESERVE "B" OF BARKER'S LANDING OFFICE PARK, AS RECORDED IN VOLUME
285, PAGE 90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS. SAID 0.011-ACRE TRACT
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: (BEARINGS BASED ON THE NORTH LINE
OF SAID RESTRICTED COMMERCIAL RESERVE "A".)




COMMENCING FOR REFERENCE AT A 5/8-INCH IRON ROD WITH CAP (STAMPED "WEISSER ENG.
HOUSTON, TX") SET FOR THE NORTHEAST CORNER OF SAID BARKER'S LANDING OFFICE PARK,
THE NORTHEAST CORNER OF RESTRICTED COMMERCIAL RESERVE "A" AS RECORDED IN VOLUME
285, PAGE 90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS, THE NORTHEAST CORNER OF
A 2.709-ACRE TRACT OF LAND CONVEYED TO TRANSWESTERN CG PARTNERS I, L.P. UNDER
HARRIS COUNTY CLARK’S FILE NO. S486405, FILM CODE NO. 513-36-2076 OF THE
OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AND THE
SOUTHEAST CORNER OF THE RESIDUE OF A CALLED 11.0-ACRE TRACT AS CONVEYED TO KATY
INDEPENDENT SCHOOL DISTRICT IN VOLUME 3478, PAGE 360 OF THE HARRIS COUNTY DEED
RECORDS AND BEING LOCATED IN THE WEST RIGHT-OF-WAY LINE OF ADDICKS-HOWELL DRIVE
(60' WIDE), FROM WHICH A FOUND 1-INCH IRON PIPE BEARS SOUTH 74 DEG. 57 MIN. 12
SEC. WEST, A DISTANCE OF 0.70 FEET;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH THE WEST RIGHT-OF-WAY LINE OF
SAID ADDICKS-HOWELL DRIVE, THE EAST LINE OF SAID BARKER'S LANDING OFFICE PARK,
AND THE EAST LINE OF RESTRICTED COMMERCIAL RESERVE "A" OF BARKER'S LANDING
OFFICE PARK, AS RECORDED IN VOLUME 285, PAGE 90 OF THE MAP RECORDS OF HARRIS
COUNTY, TEXAS, A DISTANCE OF 171.38 FEET TO A CUT "X" SET FOR THE NORTHEAST
CORNER OF A 0.037-ACRE ACCESS EASEMENT AS CONVEYED TO BARKER'S LANDING NUMBER 3,
JOINT VENTURE AS RECORDED UNDER HARRIS COUNTY CLERK'S FILE NUMBER H-1 83052,
SAID CORNER BEING THE NORTHEAST CORNER OF SAID RESTRICTED COMMERCIAL RESERVE




THENCE NORTH 87 DEG. 04 MIN. 02 SEC. WEST WITH THE NORTH LINE OF SAID 0.037-ACRE
ACCESS EASEMENT, LEAVING SAID ADDICKS-HOWELL DRIVE, A DISTANCE OF 65.00 FEET TO
A CUT "X" SET IN CONCRETE FOR THE NORTHWEST CORNER OF SAID 0.037-ACRE ACCESS
EASEMENT AND A COMMON INTERIOR CORNER OF SAID RESTRICTED COMMERCIAL RESERVE "A"
AND SAID RESTRICTED COMMERCIAL RESERVE




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH AN EAST LINE OF SAID RESTRICTED
COMMERCIAL RESERVE "A" AND A WEST LINE OF SAID











--------------------------------------------------------------------------------







RESTRICTED COMMERCIAL RESERVE "B", A DISTANCE OF 209.00 FEET TO A 5/8-INCH IRON
ROD WITH CAP (STAMPED "WEISSER ENG. HOUSTON, TX") SET FOR A CORNER;




THENCE NORTH 87 DEG. 04 MIN. 6 SEC. WEST WITH A SOUTH LINE OF THE 2.709-ACRE
TRACT, SAID LINE BEING A COMMON LINE OF SAID RESTRICTED COMMERCIAL RESERVE "A"
AND SAID RESTRICTED COMMERCIAL RESERVE "B", A DISTANCE OF 198.45 FEET TO A
5/8-INCH IRON ROD FOUND FOR THE NORTHEAST CORNER AND THE POINT OF BEGINNING OF
SAID TRACT HEREIN DESCRIBED;




THENCE SOUTH 47 DEG. 55 MIN. 58 SEC. WEST, A DISTANCE OF 44.62 FEET TO A
5/8-INCH IRON ROD FOUND IN A EAST LINE OF SAID 2.709-ACRE TRACT, A EAST LINE OF
SAID RESTRICTED COMMERCIAL RESERVE "A", A WEST LINE OF SAID 2.115-ACRE TRACT AND
A WEST LINE OF SAID RESTRICTED COMMERCIAL RESERVE "B" FOR THE SOUTH CORNER OF
SAID TRACT HEREIN DESCRIBED;




THENCE NORTH 02 DEG. 55 MIN. 58 SEC. EAST WITH THE WEST LINE OF SAID 2.115-ACRE
TRACT, THE WEST LINE OF SAID RESTRICTED COMMERCIAL RESERVE “B”, THE EAST LINE OF
SAID RESTRICTED COMMERCIAL RESERVE “A” AND THE EAST LINE OF SAID 2.709-ACRE
TRACT, A DISTANCE OF 31.55 FEET TO A CUT "X" SET FOR THE NORTHWEST CORNER OF
SAID HEREIN DESCRIBED TRACT;




THENCE SOUTH 87 DEG. 04 MIN. 02 SEC. EAST WITH A SOUTH LINE OF SAID 2.709-ACRE
TRACT, A SOUTH LINE OF SAID RESTRICTED COMMERCIAL RESERVE “A”, A NORTH LINE OF
SAID RESTRICTED RESERVE “B” AND A LINE OF SAID 2.115-ACRE TRACT, A DISTANCE OF
31.55 FEET TO THE POINT OF BEGINNING AND CONTAINING 0.011-ACRE (498 SQUARE FEET)
OF LAND.







TRACT III:




DESCRIPTION OF A 0.037-ACRE (1,625-SQ. FT.) TRACT OF LAND OUT OF BARKER'S
LANDING OFFICE PARK, HARRIS COUNTY, TEXAS




BEING A 0.037-ACRE (1,625 SQUARE FEET) TRACT OF LAND SITUATED IN THE JOEL
WHEATON SURVEY, ABSTRACT 80, HARRIS COUNTY, TEXAS, AND BEING OUT OF RESTRICTED
COMMERCIAL RESERVE "B" OF BARKER'S LANDING OFFICE PARK, AS RECORDED IN VOLUME
285, PAGE 90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS. SAID 0.037-ACRE TRACT
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: (BEARINGS BASED ON THE NORTH LINE
OF SAID RESTRICTED COMMERCIAL RESERVE "A".)




COMMENCING-FOR-REFERENCE AT A 5/8-INCH IRON ROD WITH CAP (STAMPED "WEISSER ENG.
HOUSTON, TX") SET FOR THE NORTHEAST CORNER OF SAID BARKER'S LANDING OFFICE PARK,
THE NORTHEAST CORNER OF RESTRICTED COMMERCIAL RESERVE "A" AS RECORDED IN VOLUME
285, PAGE











--------------------------------------------------------------------------------







90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS, THE NORTHEAST CORNER OF A
2.709-ACRE TRACK OF LAND CONVEYED TO TRANSWESTERN CG PARTNERS I, L.P. UNDER
HARRIS COUNTY CLERK’S FILE NO. S486405, FILM CODE NO. 513-36-2076 OF THE
OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AND THE
SOUTHEAST CORNER OF THE RESIDUE OF A CALLED 11.0-ACRE TRACT AS CONVEYED TO KATY
INDEPENDENT SCHOOL DISTRICT IN VOLUME 3478, PAGE 360 OF THE HARRIS COUNTY DEED
RECORDS AND BEING LOCATED IN THE WEST RIGHT-OF-WAY LINE OF ADDICKS-HOWELL DRIVE
(60' WIDE), FROM WHICH A FOUND 1-INCH IRON PIPE BEARS SOUTH 74 DEG. 57, MIN. 12
SEC. WEST, A DISTANCE OF 0.70 FEET;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH THE WEST RIGHT-OF-WAY LINE OF
SAID ADDICKS-HOWELL DRIVE, THE EAST LINE OF SAID BARKER'S LANDING OFFICE PARK,
AND THE EAST LINE OF SAID RESTRICTED COMMERCIAL RESERVE "A", A DISTANCE OF
171.38 FEET TO A CUT "X" SET IN THE WEST RIGHT-OF-WAY LINE OF SAID
ADDICKS-HOWELL DRIVE FOR THE NORTHEAST CORNER OF SAID RESTRICTED COMMERCIAL
RESERVE "B", THE NORTHEAST CORNER OF A 2.115-ACRE TRACT OF LAND CONVEYED TO
BRIARHOLLOW, LLC., UNDER HARRIS COUNTY CLERK’S FILE NO. T783 185, FILM CODE NO.
526-21-1701 OF THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS COUNTY,
TEXAS AND THE POINT-OF-BEGINNING OF SAID TRACT HEREIN DESCRIBED;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH A WEST LINE OF SAID RESTRICTED
COMMERCIAL RESERVE "B", THE EAST LINE OF SAID 2.115-ACRE TRACT AND THE WEST
RIGHT-OF-WAY LINE OF SAID ADDICKS-HOWELL DRIVE, A DISTANCE OF 25.00 FEET TO A
5/8-INCH IRON ROD WITH CAP (STAMPED "WEISSER ENG. HOUSTON, TX") SET FOR A
SOUTHEAST CORNER OF SAID TRACT HEREIN DESCRIBED, FROM WHICH A FOUND 5/8-INCH
IRON ROD BEARS NORTH 30 DEG. 51 MIN. 44 SEC. WEST, A DISTANCE OF .31 FEET;




THENCE NORTH 87 DEG. 04 MIN. 02 SEC. WEST, A DISTANCE OF 65.00 FEET TO A
5/8-INCH IRON ROD WITH CAP (STAMPED "WEISSER ENG. HOUSTON, TX") SET IN A WEST
LINE OF SAID 2.115-ACRE TRACT, THE COMMON LINE OF SAID RESTRICTED COMMERCIAL
RESERVE "A" AND SAID RESTRICTED COMMERCIAL RESERVE "B" FOR THE SOUTHWEST CORNER
OF SAID TRACT HEREIN DESCRIBED, FROM WHICH A FOUND 5/8-INCH IRON ROD BEARS NORTH
22 DEG. 13 MIN. 21 SEC. WEST, A DISTANCE OF 0.99 FEET;




THENCE NORTH 02 DEG. 55 MIN. 58 SEC. EAST WITH THE WEST LINE OF SAID 2.115-ACRE
TRACT, A EAST LINE OF SAID 2.709-ACRE TRACT AND A COMMON LINE OF SAID RESTRICTED
COMMERCIAL RESERVE "A" AND SAID RESTRICTED COMMERCIAL RESERVE "B", A DISTANCE OF
25.00 FEET TO A CUT "X" SET IN CONCRETE FOR AN INTERIOR CORNER OF SAID
RESTRICTED COMMERCIAL RESERVE "A", THE MOST NORTHERLY NORTHWEST CORNER OF SAID
2.115-ACRE TRACT AND SAID RESTRICTED COMMERCIAL RESERVE "B" FOR THE NORTHWEST
CORNER OF SAID TRACT HEREIN DESCRIBED;














--------------------------------------------------------------------------------







THENCE SOUTH 87 DEG. 04 MIN. 02 SEC. EAST WITH THE NORTH LINE OF THE SAID
2.115-ACRE TRACT, A SOUTH LINE OF SAID 2.709-ACRE TRACT AND A COMMON LINE OF
SAID RESTRICTED COMMERCIAL RESERVE "A" AND SAID RESTRICTED COMMERCIAL RESERVE
"B", A DISTANCE OF 65.00 FEET TO THE POINT-OF-BEGINNING AND CONTAINING
0.037-ACRE (1,625 SQUARE FEET) OF LAND.




TRACT IV:




DESCRIPTION OF A 0.321-ACRE (13,891-SQ. FT.) TRACT OF LAND OUT OF BARKER'S
LANDING OFFICE PARK, HARRIS COUNTY, TEXAS




BEING A 0.321-ACRE (13,891 SQUARE FEET) TRACT OF LAND SITUATED IN THE JOEL
WHEATON SURVEY, ABSTRACT 80, HARRIS COUNTY, TEXAS, AND BEING OUT OF RESTRICTED
COMMERCIAL RESERVE "A" OF BARKER'S LANDING OFFICE PARK, AS RECORDED IN VOLUME
285, PAGE 90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS. SAID 0.321-ACRE TRACT
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: (BEARINGS BASED ON THE NORTH LINE
OF SAID RESTRICTED COMMERCIAL RESERVE "A".)




COMMENCING AT THE NORTHWEST CORNER OF SAID RESTRICTED COMMERCIAL RESERVE “A’ OF
BARKERS LANDING OFFICE PARK, IN THE EAST LINE OF STATE HIGHWAY NO. 6;




THENCE NORTH 87 DEGREES 34 MINUTES 24 SECONDS EAST, ALONG THE NORTH LINE OF SAID
RESTRICTED COMMERCIAL RESERVE “A” OF BARKERS LANDING OFFICE PARK, A DISTANCE OF
259.93 FEET TO A 5/8 INCH IRON ROD SET FOR THE POINT OF BEGINNING;




THENCE NORTH 87 DEGREES 34 MINUTES 24 SECONDS EAST, CONTINUING ALONG THE NORTH
LINE OF SAID RESTRICTED COMMERCIAL RESERVE “A” OF BARKERS LANDING OFFICE PARK, A
DISTANCE OF 62.00 FEET TO A 5/8 INCH IRON ROD SET FOR THE NORTHEAST CORNER OF
SAID 2.940 ACRE TRACT AND THE NORTHEAST CORNER OF THE HEREIN DESCRIBED TRACT;




THENCE SOUTH 02 DEGREES 25 MINUTES 36 SECONDS EAST, ALONG THE EAST LINE OF SAID
2.940 ACRE TRACT AND THE WEST LINE OF A CALLED 2.709 ACRE TRACT DESCRIBED IN
HARRIS COUNTY CLERKS FILE NO. X361752, A DISTANCE OF 225.50 FEET TO A 5/8 INCH
IRON ROD SET FOR THE SOUTHEAST CORNER OF THE HEREIN DESCRIBED TRACT;




THENCE SOUTH 87 DEGREES 24 MINUTES 24 SECONDS WEST, A DISTANCE OF 62.00 FEET TO
A 5/8 INCH IRON ROD SET FOR THE SOUTHWEST CORNER OF THE HEREIN DESCRIBED TRACT;




THENCE NORTH 02 DEGREES 25 MINUTES 36 SECONDS WEST, A DISTANCE OF 225.5 FEET TO
THE POINT OF BEGINNING AND CONTAINING 13,981 SQUARE FEET OF LAND, MORE OR LESS.











--------------------------------------------------------------------------------







EXHIBIT F

Form of Assignment of Leases, Contracts and

Bill of Sale

(Attached)











--------------------------------------------------------------------------------







ASSIGNMENT OF LEASES AND CONTRACTS AND BILL OF SALE




This Assignment of Leases and Contracts and Bill of Sale (this "Assignment") is
executed and delivered as of the ____  day of March, 2014 (the "Closing Date")
pursuant to that certain Purchase and Sale Agreement and Escrow Instructions
("Agreement") dated February ___, 2014 , by and between HARTMAN GULF PLAZA
ACQUISITIONS, L.P., a Texas limited partnership ("Seller"), and HARTMAN SHORT
TERM INCOME PROPERTIES XX, INC., a Maryland corporation ("Buyer"), covering the
real property described in Exhibit A attached hereto ("Property").



1.

Sale of Personality. For good and valuable consideration, Seller hereby sells,
transfers, sets over and conveys to Buyer the following:



(a)

Tangible Personality. All of Seller's right, title and interest, if any, in and
to all the furniture, fixtures, equipment, and other tangible personal property
listed on Exhibit B attached hereto or otherwise located in or on the Property
to the extent owned by Seller; and



(b)

Intangible Personality. All the right, title and interest of Seller, if any, in
and to assignable licenses and permits relating to the operation of the
Property, assignable guaranties and warranties from any contractor, manufacturer
or other person in connection with the construction or operation of the
Property, and the right to use the name of the Property (if any).  Buyer shall
be liable for any costs, expenses, or fees to transfer to Buyer any Intangible
Personality, including warranties.



2.

Assignment of Leases and Contract.  For good and valuable consideration, Seller
hereby assigns, transfers, sets over and conveys to Buyer, and Buyer hereby
accepts the following:



(a)

Leases. All of the Seller's right, title and interest in and to all tenant
leases listed in Exhibit C attached hereto ("Leases");



(b)

Contracts. Seller's right, title and interest in and to the contracts described
in Exhibit D attached hereto (the "Contracts").



3.

Assumption. Buyer hereby assumes the obligations of Seller under the Leases and
Contracts. Buyer and shall defend, indemnify and hold harmless Seller from and
against any liability, damages, causes of action, expenses, and attorneys' fees
incurred by Seller by reason of the failure of Buyer to fulfill, perform,
discharge, and observe its obligations with respect to the Leases or the
Contracts.



4.

Agreement Applies. Except as may otherwise be expressly provided in the
Agreement, the Contracts and Leases are being assigned and transferred, and the
Tangible and Intangible Personality is being transferred, to Buyer on an "as
is," and "where is" basis, with all faults, and without any representation or
warranty, all of which Seller hereby disclaims, all as more particularly set
forth in Section 11.2 of the Agreement, which Section shall be, and hereby is,
incorporated herein by reference.



5.

Counterparts. This Assignment may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, with the same effect as if all parties
had signed the same signature page.



6.

Attorneys' Fees. In any action between the parties to enforce any of the terms
or provisions of this Assignment, the prevailing party in the action shall be
entitled to recover from the non- prevailing party, in addition to damages,
injunctive relief or other relief, and its reasonable costs and expenses
incurred, including, without limitation, costs and reasonable attorneys' fees
(including on appeal).



7.

Entire Agreement. This Assignment and the Agreement contain the entire
understanding between the parties relating to their subject matter. All prior
and contemporaneous agreements and understandings, whether oral or written, are
superseded by this Assignment and the Agreement. This











--------------------------------------------------------------------------------







Assignment may only be modified in writing executed by both Buyer and Seller.
Nothing contained in this Assignment is intended to terminate or affect the
validity of any of the representations or warranties contained in the Agreement.



8.

Joint and Several Liability. All obligations and liabilities of Buyer under this
Assignment shall be joint and several as to each of the individuals or entities
who compose Buyer.



9,

Miscellaneous. This Assignment shall be binding upon and shall inure to the
benefit of the parties hereto, their heirs, executors, administrators,
successor-in-interest and assigns. If any term or provision of this Assignment
shall be held invalid or unenforceable, the remainder of this Assignment shall
not be affected. This Assignment shall be construed in accordance with and
governed by the laws of the State of Texas. Nothing in this Assignment shall
impair, limit or lessen any of the rights of the parties with respect to the
provisions of the Agreement which were intended to expressly survive the Closing
Date. Nothing in this Assignment, express or implied, is intended to confer upon
any person or entity, other than the parties hereto and their respective
successors and assigns, any rights or remedies.

IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
as of the date written above.




“SELLER"




TENANTS IN COMMON:




HARTMAN GULF PLAZA 1 LLC

HARTMAN GULF PLAZA 2 LLC

HARTMAN GULF PLAZA 3 LLC

HARTMAN GULF PLAZA 4 LLC

HARTMAN GULF PLAZA 5 LLC

HARTMAN GULF PLAZA 6 LLC

HARTMAN GULF PLAZA 7 LLC

HARTMAN GULF PLAZA 8 LLC

HARTMAN GULF PLAZA 9 LLC

HARTMAN GULF PLAZA 10 LLC

HARTMAN GULF PLAZA 11 LLC

HARTMAN GULF PLAZA 12 LLC

HARTMAN GULF PLAZA 13 LLC







BY:

HARTMAN GULF PLAZA ACQUISITIONS, L.P.,

a Texas limited partnership




By:

HARTMAN GULF PLAZA PARTNERSHIP, G.P. L.L.C.

a Texas limited liability company

Its:  General Partner




By: ____________________________

Allen R. Hartman, Member













“BUYER”




HARTMAN SHORT TERM INCOME PROPERTIES XX, INC.,

a Maryland corporation




By:

___________________________

Name:

Allen R. Hartman

Its:

President











--------------------------------------------------------------------------------







EXHIBIT A TO ASSIGNMENT

LEGAL DESCRIPTION OF PROPERTY

TRACT I:




DESCRIPTION OF A 2.709-ACRES (118,006-SQ. FT.) TRACT OF LAND OUT OF BARKER'S
LANDING OFFICE PARK, HARRIS COUNTY, TEXAS




BEING A 2.709-ACRE (118,006 SQUARE FEET) TRACT OF LAND SITUATED IN THE JOEL
WHEATON SURVEY, ABSTRACT 80, HARRIS COUNTY, TEXAS, AND BEING OUT OF RESTRICTED
COMMERCIAL RESERVE "A", BARKER'S LANDING OFFICE PARK, AS RECORDED IN VOLUME 285,
PAGE 90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS. SAID 2.709-ACRE TRACT BEING
THAT SAME TRACT OF LAND CONVEYED TO TRANSWESTERN CG PARTNERS I, L.P. BY
INSTRUMENT FILED FOR RECORD UNDER HARRIS COUNTY CLERK'S FILE NO. S486405, FILM
CODE NO. 513-36-2076 OF THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS
COUNTY, TEXAS AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: (BEARINGS BASED
ON THE NORTH LINE OF SAID RESTRICTED COMMERCIAL RESERVE “A”):




BEGINNING AT A 5/8-INCH IRON ROD SET FOR THE NORTHEAST CORNER OF SAID BARKER'S
LANDING OFFICE PARK, THE NORTHEAST CORNER OF SAID RESTRICTED COMMERCIAL RESERVE
"A" AND THE SOUTHEAST CORNER OF THE RESIDUE OF A CALLED 11.0- ACRE TRACT AS
CONVEYED TO KATY INDEPENDENT SCHOOL DISTRICT IN VOLUME 3478, PAGE 360 OF THE
HARRIS COUNTY DEED RECORDS AND BEING LOCATED IN THE WEST RIGHT-OF-WAY LINE OF
ADDICKS-HOWELL DRIVE (60' WIDE), SAID POINT BEING THE NORTHEAST CORNER OF SAID
TRACT HEREIN DESCRIBED, FROM WHICH A FOUND 1-INCH IRON PIPE BEARS SOUTH 74 DEG.
54 MIN. 56 SEC. WEST, A DISTANCE OF 0.70 FEET;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH THE WEST RIGHT-OF-WAY LINE OF
SAID ADDICKS-HOWELL DRIVE, THE EAST LINE OF SAID BARKER'S LANDING OFFICE PARK,
AND THE EAST LINE OF SAID RESTRICTED COMMERCIAL RESERVE "A", A DISTANCE OF
171.38 FEET TO A CUT "X" SET IN THE WEST RIGHT-OF-WAY LINE OF SAID
ADDICKS-HOWELL DRIVE AND THE NORTHEAST CORNER OF A 0.037-ACRE ACCESS EASEMENT AS
CONVEYED TO BARKER'S LANDING NUMBER 3, JOINT VENTURE AS RECORDED UNDER HARRIS
COUNTY CLERK'S FILE NUMBER H-183052, AND BEING THE NORTHEAST CORNER OF
RESTRICTED COMMERCIAL RESERVE "B" AS RECORDED IN VOLUME 285, PAGE 90 OF THE MAP
RECORDS OF HARRIS COUNTY, TEXAS FOR THE MOST EASTERLY SOUTHEAST CORNER OF SAID
TRACT HEREIN DESCRIBED;




THENCE NORTH 87 DEG. 04 MIN. 02 SEC. WEST WITH THE NORTH LINE OF SAID 0.037-ACRE
ACCESS EASEMENT, LEAVING SAID ADDICKS-HOWELL DRIVE, A DISTANCE OF 65.00 FEET TO
A CUT "X" SET IN CONCRETE FOR THE NORTHWEST CORNER OF SAID 0.037-ACRE ACCESS
EASEMENT FOR AN











--------------------------------------------------------------------------------







INTERIOR CORNER OF SAID TRACT HEREIN DESCRIBED;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH AN EAST LINE OF SAID RESTRICTED
COMMERCIAL RESERVE "A" AND A WEST LINE OF SAID RESTRICTED COMMERCIAL RESERVE
"B", A DISTANCE OF 209.00 FEET TO A 5/8-INCH IRON ROD WITH CAP (STAMPED "WEISSER
ENG. HOUSTON, TX") SET FOR A SOUTHEAST CORNER OF SAID TRACT HEREIN DESCRIBED;




THENCE NORTH 87 DEG. 04 MIN. 02 SEC. WEST WITH A SOUTH LINE OF SAID TRACT HEREIN
DESCRIBED, SAID LINE BEING A COMMON LINE OF SAID RESTRICTED COMMERCIAL RESERVE
"A" AND SAID RESTRICTED COMMERCIAL RESERVE "B", A DISTANCE OF 230.00 FEET TO A
CUT "X" SET IN CONCRETE FOR AN INTERIOR CORNER OF SAID TRACT HEREIN DESCRIBED
AND BEING THE NORTHWEST CORNER OF A 0.011-ACRE ACCESS EASEMENT AS CONVEYED TO
BARKER'S LANDING NUMBER 3, JOINT VENTURE UNDER HARRIS COUNTY CLERK'S FILE NUMBER
H 183052;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH SAID COMMON LINE OF SAID
RESTRICTED COMMERCIAL RESERVE "A" AND SAID RESTRICTED COMMERCIAL RESERVE "B", A
DISTANCE OF 42.18 FEET TO A 5/8-INCH IRON ROD FOUND IN A CURVE TO THE LEFT IN
THE NORTH LINE OF BARKER'S POINT LANE (BASED ON A WIDTH OF 60.00 FEET);




THENCE IN A WESTERLY DIRECTION WITH THE NORTH LINE OF SAID BARKER’S POINT LANE,
WITH SAID CURVE TO THE LEFT HAVING A RADIUS OF 60.5 FEET, A CURVE LENGTH OF
42.92 FEET, A CENTRAL ANGLE OF 40 DEG. 59 MIN. 11 SEC., AND A CHORD BEARING AND
DISTANCE OF NORTH 86 DEG. 02 MIN. 47 SEC. WEST, 42.01 FEET TO A 5/8-INCH IRON
ROD WITH CAP (STAMPED "WEISSER ENG. HOUSTON, TX") SET IN THE NORTH LINE OF SAID
BARKER'S POINT LANE FOR A SOUTHEASTERLY CORNER OF A 2.940-ACRE TRACT OF LAND
CONVEYED TO TRANSWESTERN CG PARTNERS I, L.P. UNDER HARRIS COUNTY CLERK'S FILE
NUMBER S409728, FILM CODE NO. 513-40-1665 OF THE OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY OF HARRIS COUNTY, TEXAS AND FOR THE MOST SOUTHERLY SOUTHWESTERN CORNER
OF THE HEREIN DESCRIBED TRACT OF LAND;




THENCE NORTH 02 DEG. 25 MIN. 36 SEC. WEST ALONG THE EASTERLY LINE OF SAID
2.940-ACRE TRACT, A DISTANCE OF 388.49 FEET TO A 5/8-INCH IRON ROD FOUND IN THE
NORTH LINE OF SAID RESTRICTED COMMERCIAL RESERVE "A" AND THE SOUTH LINE OF SAID
KATY INDEPENDENT SCHOOL DISTRICT TRACT FOR THE NORTHWEST CORNER OF SAID TRACT
HEREIN DESCRIBED;




THENCE NORTH 87 DEG. 34 MIN. 24 SEC. EAST WITH SAID NORTH LINE OF SAID
RESTRICTED COMMERCIAL RESERVE "A" AND THE SOUTH LINE OF SAID KATY INDEPENDENT
SCHOOL DISTRICT TRACT, A DISTANCE OF 374.93 FEET TO THE POINT-OF­BEGINNING AND
CONTAINING 2.709-ACRES (118,006 SQUARE FEET) OF LAND.














--------------------------------------------------------------------------------







TRACT II:




DESCRIPTION OF A 0.011-ACRE (498-SQ. FT.) TRACT OF LAND OUT OF BARKER'S LANDING
OFFICE PARK, HARRIS COUNTY, TEXAS




BEING A 0.011-ACRE (498 SQUARE FEET) TRACT OF LAND SITUATED IN THE JOEL WHEATON
SURVEY, ABSTRACT 80, HARRIS COUNTY, TEXAS, AND BEING OUT OF RESTRICTED
COMMERCIAL RESERVE "B" OF BARKER'S LANDING OFFICE PARK, AS RECORDED IN VOLUME
285, PAGE 90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS. SAID 0.011-ACRE TRACT
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: (BEARINGS BASED ON THE NORTH LINE
OF SAID RESTRICTED COMMERCIAL RESERVE "A".)




COMMENCING FOR REFERENCE AT A 5/8-INCH IRON ROD WITH CAP (STAMPED "WEISSER ENG.
HOUSTON, TX") SET FOR THE NORTHEAST CORNER OF SAID BARKER'S LANDING OFFICE PARK,
THE NORTHEAST CORNER OF RESTRICTED COMMERCIAL RESERVE "A" AS RECORDED IN VOLUME
285, PAGE 90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS, THE NORTHEAST CORNER OF
A 2.709-ACRE TRACT OF LAND CONVEYED TO TRANSWESTERN CG PARTNERS I, L.P. UNDER
HARRIS COUNTY CLARK’S FILE NO. S486405, FILM CODE NO. 513-36-2076 OF THE
OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AND THE
SOUTHEAST CORNER OF THE RESIDUE OF A CALLED 11.0-ACRE TRACT AS CONVEYED TO KATY
INDEPENDENT SCHOOL DISTRICT IN VOLUME 3478, PAGE 360 OF THE HARRIS COUNTY DEED
RECORDS AND BEING LOCATED IN THE WEST RIGHT-OF-WAY LINE OF ADDICKS-HOWELL DRIVE
(60' WIDE), FROM WHICH A FOUND 1-INCH IRON PIPE BEARS SOUTH 74 DEG. 57 MIN. 12
SEC. WEST, A DISTANCE OF 0.70 FEET;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH THE WEST RIGHT-OF-WAY LINE OF
SAID ADDICKS-HOWELL DRIVE, THE EAST LINE OF SAID BARKER'S LANDING OFFICE PARK,
AND THE EAST LINE OF RESTRICTED COMMERCIAL RESERVE "A" OF BARKER'S LANDING
OFFICE PARK, AS RECORDED IN VOLUME 285, PAGE 90 OF THE MAP RECORDS OF HARRIS
COUNTY, TEXAS, A DISTANCE OF 171.38 FEET TO A CUT "X" SET FOR THE NORTHEAST
CORNER OF A 0.037-ACRE ACCESS EASEMENT AS CONVEYED TO BARKER'S LANDING NUMBER 3,
JOINT VENTURE AS RECORDED UNDER HARRIS COUNTY CLERK'S FILE NUMBER H-1 83052,
SAID CORNER BEING THE NORTHEAST CORNER OF SAID RESTRICTED COMMERCIAL RESERVE




THENCE NORTH 87 DEG. 04 MIN. 02 SEC. WEST WITH THE NORTH LINE OF SAID 0.037-ACRE
ACCESS EASEMENT, LEAVING SAID ADDICKS-HOWELL DRIVE, A DISTANCE OF 65.00 FEET TO
A CUT "X" SET IN CONCRETE FOR THE NORTHWEST CORNER OF SAID 0.037-ACRE ACCESS
EASEMENT AND A COMMON INTERIOR CORNER OF SAID RESTRICTED COMMERCIAL RESERVE "A"
AND SAID RESTRICTED COMMERCIAL RESERVE




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH AN EAST LINE OF SAID RESTRICTED
COMMERCIAL RESERVE "A" AND A WEST LINE OF SAID











--------------------------------------------------------------------------------







RESTRICTED COMMERCIAL RESERVE "B", A DISTANCE OF 209.00 FEET TO A 5/8-INCH IRON
ROD WITH CAP (STAMPED "WEISSER ENG. HOUSTON, TX") SET FOR A CORNER;




THENCE NORTH 87 DEG. 04 MIN. 7 SEC. WEST WITH A SOUTH LINE OF THE 2.709-ACRE
TRACT, SAID LINE BEING A COMMON LINE OF SAID RESTRICTED COMMERCIAL RESERVE "A"
AND SAID RESTRICTED COMMERCIAL RESERVE "B", A DISTANCE OF 198.45 FEET TO A
5/8-INCH IRON ROD FOUND FOR THE NORTHEAST CORNER AND THE POINT OF BEGINNING OF
SAID TRACT HEREIN DESCRIBED;




THENCE SOUTH 47 DEG. 55 MIN. 58 SEC. WEST, A DISTANCE OF 44.62 FEET TO A
5/8-INCH IRON ROD FOUND IN A EAST LINE OF SAID 2.709-ACRE TRACT, A EAST LINE OF
SAID RESTRICTED COMMERCIAL RESERVE "A", A WEST LINE OF SAID 2.115-ACRE TRACT AND
A WEST LINE OF SAID RESTRICTED COMMERCIAL RESERVE "B" FOR THE SOUTH CORNER OF
SAID TRACT HEREIN DESCRIBED;




THENCE NORTH 02 DEG. 55 MIN. 58 SEC. EAST WITH THE WEST LINE OF SAID 2.115-ACRE
TRACT, THE WEST LINE OF SAID RESTRICTED COMMERCIAL RESERVE “B”, THE EAST LINE OF
SAID RESTRICTED COMMERCIAL RESERVE “A” AND THE EAST LINE OF SAID 2.709-ACRE
TRACT, A DISTANCE OF 31.55 FEET TO A CUT "X" SET FOR THE NORTHWEST CORNER OF
SAID HEREIN DESCRIBED TRACT;




THENCE SOUTH 87 DEG. 04 MIN. 02 SEC. EAST WITH A SOUTH LINE OF SAID 2.709-ACRE
TRACT, A SOUTH LINE OF SAID RESTRICTED COMMERCIAL RESERVE “A”, A NORTH LINE OF
SAID RESTRICTED RESERVE “B” AND A LINE OF SAID 2.115-ACRE TRACT, A DISTANCE OF
31.55 FEET TO THE POINT OF BEGINNING AND CONTAINING 0.011-ACRE (498 SQUARE FEET)
OF LAND.







TRACT III:




DESCRIPTION OF A 0.037-ACRE (1,625-SQ. FT.) TRACT OF LAND OUT OF BARKER'S
LANDING OFFICE PARK, HARRIS COUNTY, TEXAS




BEING A 0.037-ACRE (1,625 SQUARE FEET) TRACT OF LAND SITUATED IN THE JOEL
WHEATON SURVEY, ABSTRACT 80, HARRIS COUNTY, TEXAS, AND BEING OUT OF RESTRICTED
COMMERCIAL RESERVE "B" OF BARKER'S LANDING OFFICE PARK, AS RECORDED IN VOLUME
285, PAGE 90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS. SAID 0.037-ACRE TRACT
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: (BEARINGS BASED ON THE NORTH LINE
OF SAID RESTRICTED COMMERCIAL RESERVE "A".)




COMMENCING-FOR-REFERENCE AT A 5/8-INCH IRON ROD WITH CAP (STAMPED "WEISSER ENG.
HOUSTON, TX") SET FOR THE NORTHEAST CORNER OF SAID BARKER'S LANDING OFFICE PARK,
THE NORTHEAST CORNER OF RESTRICTED COMMERCIAL RESERVE "A" AS RECORDED IN VOLUME
285, PAGE











--------------------------------------------------------------------------------







90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS, THE NORTHEAST CORNER OF A
2.709-ACRE TRACK OF LAND CONVEYED TO TRANSWESTERN CG PARTNERS I, L.P. UNDER
HARRIS COUNTY CLERK’S FILE NO. S486405, FILM CODE NO. 513-36-2076 OF THE
OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS COUNTY, TEXAS AND THE
SOUTHEAST CORNER OF THE RESIDUE OF A CALLED 11.0-ACRE TRACT AS CONVEYED TO KATY
INDEPENDENT SCHOOL DISTRICT IN VOLUME 3478, PAGE 360 OF THE HARRIS COUNTY DEED
RECORDS AND BEING LOCATED IN THE WEST RIGHT-OF-WAY LINE OF ADDICKS-HOWELL DRIVE
(60' WIDE), FROM WHICH A FOUND 1-INCH IRON PIPE BEARS SOUTH 74 DEG. 57, MIN. 12
SEC. WEST, A DISTANCE OF 0.70 FEET;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH THE WEST RIGHT-OF-WAY LINE OF
SAID ADDICKS-HOWELL DRIVE, THE EAST LINE OF SAID BARKER'S LANDING OFFICE PARK,
AND THE EAST LINE OF SAID RESTRICTED COMMERCIAL RESERVE "A", A DISTANCE OF
171.38 FEET TO A CUT "X" SET IN THE WEST RIGHT-OF-WAY LINE OF SAID
ADDICKS-HOWELL DRIVE FOR THE NORTHEAST CORNER OF SAID RESTRICTED COMMERCIAL
RESERVE "B", THE NORTHEAST CORNER OF A 2.115-ACRE TRACT OF LAND CONVEYED TO
BRIARHOLLOW, LLC., UNDER HARRIS COUNTY CLERK’S FILE NO. T783 185, FILM CODE NO.
526-21-1701 OF THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF HARRIS COUNTY,
TEXAS AND THE POINT-OF-BEGINNING OF SAID TRACT HEREIN DESCRIBED;




THENCE SOUTH 02 DEG. 55 MIN. 58 SEC. WEST WITH A WEST LINE OF SAID RESTRICTED
COMMERCIAL RESERVE "B", THE EAST LINE OF SAID 2.115-ACRE TRACT AND THE WEST
RIGHT-OF-WAY LINE OF SAID ADDICKS-HOWELL DRIVE, A DISTANCE OF 25.00 FEET TO A
5/8-INCH IRON ROD WITH CAP (STAMPED "WEISSER ENG. HOUSTON, TX") SET FOR A
SOUTHEAST CORNER OF SAID TRACT HEREIN DESCRIBED, FROM WHICH A FOUND 5/8-INCH
IRON ROD BEARS NORTH 30 DEG. 51 MIN. 44 SEC. WEST, A DISTANCE OF .31 FEET;




THENCE NORTH 87 DEG. 04 MIN. 02 SEC. WEST, A DISTANCE OF 65.00 FEET TO A
5/8-INCH IRON ROD WITH CAP (STAMPED "WEISSER ENG. HOUSTON, TX") SET IN A WEST
LINE OF SAID 2.115-ACRE TRACT, THE COMMON LINE OF SAID RESTRICTED COMMERCIAL
RESERVE "A" AND SAID RESTRICTED COMMERCIAL RESERVE "B" FOR THE SOUTHWEST CORNER
OF SAID TRACT HEREIN DESCRIBED, FROM WHICH A FOUND 5/8-INCH IRON ROD BEARS NORTH
22 DEG. 13 MIN. 21 SEC. WEST, A DISTANCE OF 0.99 FEET;




THENCE NORTH 02 DEG. 55 MIN. 58 SEC. EAST WITH THE WEST LINE OF SAID 2.115-ACRE
TRACT, A EAST LINE OF SAID 2.709-ACRE TRACT AND A COMMON LINE OF SAID RESTRICTED
COMMERCIAL RESERVE "A" AND SAID RESTRICTED COMMERCIAL RESERVE "B", A DISTANCE OF
25.00 FEET TO A CUT "X" SET IN CONCRETE FOR AN INTERIOR CORNER OF SAID
RESTRICTED COMMERCIAL RESERVE "A", THE MOST NORTHERLY NORTHWEST CORNER OF SAID
2.115-ACRE TRACT AND SAID RESTRICTED COMMERCIAL RESERVE "B" FOR THE NORTHWEST
CORNER OF SAID TRACT HEREIN DESCRIBED;














--------------------------------------------------------------------------------







THENCE SOUTH 87 DEG. 04 MIN. 02 SEC. EAST WITH THE NORTH LINE OF THE SAID
2.115-ACRE TRACT, A SOUTH LINE OF SAID 2.709-ACRE TRACT AND A COMMON LINE OF
SAID RESTRICTED COMMERCIAL RESERVE "A" AND SAID RESTRICTED COMMERCIAL RESERVE
"B", A DISTANCE OF 65.00 FEET TO THE POINT-OF-BEGINNING AND CONTAINING
0.037-ACRE (1,625 SQUARE FEET) OF LAND.




TRACT IV:




DESCRIPTION OF A 0.321-ACRE (13,891-SQ. FT.) TRACT OF LAND OUT OF BARKER'S
LANDING OFFICE PARK, HARRIS COUNTY, TEXAS




BEING A 0.321-ACRE (13,891 SQUARE FEET) TRACT OF LAND SITUATED IN THE JOEL
WHEATON SURVEY, ABSTRACT 80, HARRIS COUNTY, TEXAS, AND BEING OUT OF RESTRICTED
COMMERCIAL RESERVE "A" OF BARKER'S LANDING OFFICE PARK, AS RECORDED IN VOLUME
285, PAGE 90 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS. SAID 0.321-ACRE TRACT
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: (BEARINGS BASED ON THE NORTH LINE
OF SAID RESTRICTED COMMERCIAL RESERVE "A".)




COMMENCING AT THE NORTHWEST CORNER OF SAID RESTRICTED COMMERCIAL RESERVE “A’ OF
BARKERS LANDING OFFICE PARK, IN THE EAST LINE OF STATE HIGHWAY NO. 6;




THENCE NORTH 87 DEGREES 34 MINUTES 24 SECONDS EAST, ALONG THE NORTH LINE OF SAID
RESTRICTED COMMERCIAL RESERVE “A” OF BARKERS LANDING OFFICE PARK, A DISTANCE OF
259.93 FEET TO A 5/8 INCH IRON ROD SET FOR THE POINT OF BEGINNING;




THENCE NORTH 87 DEGREES 34 MINUTES 24 SECONDS EAST, CONTINUING ALONG THE NORTH
LINE OF SAID RESTRICTED COMMERCIAL RESERVE “A” OF BARKERS LANDING OFFICE PARK, A
DISTANCE OF 62.00 FEET TO A 5/8 INCH IRON ROD SET FOR THE NORTHEAST CORNER OF
SAID 2.940 ACRE TRACT AND THE NORTHEAST CORNER OF THE HEREIN DESCRIBED TRACT;




THENCE SOUTH 02 DEGREES 25 MINUTES 36 SECONDS EAST, ALONG THE EAST LINE OF SAID
2.940 ACRE TRACT AND THE WEST LINE OF A CALLED 2.709 ACRE TRACT DESCRIBED IN
HARRIS COUNTY CLERKS FILE NO. X361752, A DISTANCE OF 225.50 FEET TO A 5/8 INCH
IRON ROD SET FOR THE SOUTHEAST CORNER OF THE HEREIN DESCRIBED TRACT;




THENCE SOUTH 87 DEGREES 24 MINUTES 24 SECONDS WEST, A DISTANCE OF 62.00 FEET TO
A 5/8 INCH IRON ROD SET FOR THE SOUTHWEST CORNER OF THE HEREIN DESCRIBED TRACT;




THENCE NORTH 02 DEGREES 25 MINUTES 36 SECONDS WEST, A DISTANCE OF 225.5 FEET TO
THE POINT OF BEGINNING AND CONTAINING 13,981 SQUARE FEET OF LAND, MORE OR LESS.











--------------------------------------------------------------------------------







EXHIBIT B TO ASSIGNMENT







1.

One (1) desk




2.

One (1) credenza




3.

One (1) computer




4.

Two (2) filing cabinets




5.

One (1) bookshelf











--------------------------------------------------------------------------------







EXHIBIT C TO ASSIGNMENT




LIST OF LEASES UNDER WHICH BUYER ASSUMES

OBLIGATIONS AFTER THE CLOSING DATE







1.

Lease Agreement dated January 12, 2012, effective as of March 1, 2011 by and
between Hartman Gulf Plaza Acquisitions, LP; Hartman Gulf Plaza 1, LLC; Hartman
Gulf Plaza 2, LLC; Hartman Gulf Plaza 3, LLC; Hartman Gulf Plaza 4, LLC; Hartman
Gulf Plaza 5, LLC; Hartman Gulf Plaza 6, LLC; Hartman Gulf Plaza 7, LLC; Hartman
Gulf Plaza 8, LLC; Hartman Gulf Plaza 9, LLC; Hartman Gulf Plaza 10, LLC;
Hartman Gulf Plaza 11, LLC; Hartman Gulf Plaza 12, LLC; Hartman Gulf Plaza 13,
LLC (“Landlord”) and Gulf Interstate Engineering Company, a Delaware
corporation, (“Tenant”), as amended by that certain First Amendment to Lease
Agreement, on or about January 23, 2012.




2.

Lease Agreement dated February 21, 2007 by and between and Hartman Gulf Plaza
Acquisitions, LP; Hartman Gulf Plaza 1, LLC; Hartman Gulf Plaza 2, LLC; Hartman
Gulf Plaza 3, LLC; Hartman Gulf Plaza 4, LLC; Hartman Gulf Plaza 5, LLC; Hartman
Gulf Plaza 6, LLC; Hartman Gulf Plaza 7, LLC; Hartman Gulf Plaza 8, LLC; Hartman
Gulf Plaza 9, LLC; Hartman Gulf Plaza 10, LLC; Hartman Gulf Plaza 11, LLC;
Hartman Gulf Plaza 12, LLC; Hartman Gulf Plaza 13, LLC (“Landlord”) and Yun Ja
Park and Heung Sik Park d/b/a Sunny Deli (“Tenant”), as amended by that First
Amendment to Lease Agreement, on or about October 24, 2012.







 

















--------------------------------------------------------------------------------







EXHIBIT D TO ASSIGNMENT




LIST OF CONTRACTS UNDER WHICH BUYER ASSUMES

OBLIGATIONS BEFORE AND AFTER THE CLOSING DATE







Agape Cleaning Enterprises
Amtech Elevator Services

Global Waste LLC

Mustang Security and Investigations Inc.

Muzak LLC

Grounds Keepers, Inc.

Royal Sweeping and Paving LLC

Always in Season, Inc.

Fikes of Houston

Kings III Emergency Communications











--------------------------------------------------------------------------------







EXHIBIT G

FORM OF FIRPTA AFFIDAVIT

(ATTACHED)











--------------------------------------------------------------------------------







SELLER'S FIRPTA CERTIFICATE










Section 1445 of the Internal Revenue Code of 1986 (the "Code") provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. For U.S. tax purposes (including Section 1445 of the Code),
the owner of a disregarded entity (which has legal title to a U.S. real property
interest under local law) will be the transferor of the property and not the
disregarded entity. To inform, a ("Transferee") that withholding of tax is not
required upon the disposition of a U.S. real property interest, the undersigned
hereby certifies the following on behalf of
                                          , a
                                             ("Transferor"):



1.

Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);



2.

Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii);



3.

Transferor's U.S. employer identification number is

; and



4.

Transferor's office address is: _________________________________.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.



Date:

, 2014














--------------------------------------------------------------------------------










EXHIBIT H

FORM OF TENANT NOTICE

(ATTACHED)











--------------------------------------------------------------------------------







NOTICE TO TENANTS

[Date]

[Project Name] [Address]

[City/State/ZIP]

Dear Tenant:

Notice is hereby given to the tenants of _____________ (the “Property”) that
____________________, a __________________ (“Seller”) and the current owner of
the Property has sold the Property to __________________, a
_____________________(“Buyer”) effective ________________, 2014.  Buyer has
assumed all of the obligations of landlord under your lease, including all
obligations with respect to the return of your security deposit, if any, which
has been transferred to Buyer.

Sincerely,

"Seller"

a

"Buyer"

a











--------------------------------------------------------------------------------







EXHIBIT I

Form of Assignment and Assumption Agreement

(Attached)











--------------------------------------------------------------------------------







ASSIGNMENT AND ASSUMPTION

AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Assignment and Assumption")
dated as of March __, 2014, is entered into by and between HARTMAN SHORT TERM
INCOME PROPERTIES XX, INC., a Maryland corporation ("Assignor" and "Buyer"), and
_______________________, a(n) ________________ ("Assignee"):

RECITALS



A.

 Reference is hereby made to that certain Purchase and Sale Agreement and Escrow
Instructions dated as of February   , 2014, by and between Buyer and HARTMAN
GULF PLAZA ACQUISITIONS, L.P., a Texas limited partnership ("Seller") (the
"Purchase Agreement"). All initially-capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement unless the
context clearly indicates otherwise.



B.

Assignor desires to assign to Assignee, all of Assignor's right, title and
interest as buyer in, to and under the Purchase Agreement, and Assignee desires
to accept the assignment thereof and assume Assignor's obligations thereunder.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

AGREEMENT



1.

Assignment and Assumption and Assumption.



1.1

Assignment. Assignor hereby transfers, assigns and conveys, without recourse,
representation or warranty, express or implied, all of Assignor's rights,
interests, liabilities and obligations in and to the Property, and all of
Assignor's rights, interests, liabilities and obligations under the Purchase
Agreement (and related documents) to acquire same to Assignee. Assignee hereby
assumes all such rights, interests, liabilities and obligations, and joins in
all representations, warranties, releases, and indemnities, of Assignor under
the Purchase Agreement (and related documents) relating to such Property and the
Purchase Agreement (and related documents) assigned to it above. Assignor agrees
it shall not be released from its obligations under the Purchase Agreement as a
result of this Assignment and Assumption, and Assignee agrees that its
acquisition of the Property pursuant to the Purchase Agreement shall be subject
to all terms and conditions thereof, including without limitation all release
and as-is provisions of the Purchase Agreement. Notwithstanding the foregoing,
commencing as of the date hereof, (i) Seller shall have the right to deal
exclusively with Assignee with respect to all matters concerning the Purchase
Agreement, including, without limitation, any modifications and amendments to
the Purchase Agreement, without obtaining Assignor's prior consent, and (ii)
Assignee shall have the full authority to bind the Assignee and Buyer.



1.2

Assumption.

Assignee hereby assumes all of the terms and provisions under the Purchase
Agreement, and all of Assignor's obligations under the Purchase Agreement and
agrees fully and faithfully to pay, perform and discharge, as and when payment,
performance and discharge are due, all of Buyer's obligations under the Purchase
Agreement, including, without limitation, all of the "as-is," release and
indemnity provisions set forth under the Purchase Agreement.



1.3.

This Assignment and Assumption shall be binding on and inure to the benefit of
Assignor and Assignee and their respective heirs, executors, administrators,
successors in interest and permitted assigns.



2.

Attorneys' Fees. In the event any party institutes any action or proceeding
against the other party with regard to this Assignment and Assumption, the
prevailing party of such action shall be entitled to recover from the
non-prevailing party (in addition to all other remedies provided by law) its
attorneys' fees and costs incurred in such action or proceeding.











--------------------------------------------------------------------------------







3.

Counterparts. This Assignment and Assumption may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument. Each counterpart
may be delivered by facsimile transmission. The signature page of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature page is attached to any other
counterpart identical thereto.













(Signatures on Next Page)























--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Buyer/Assignor and Assignee have executed this Assignment
and Assumption as of the day and year first above written.







“Buyer” and “Assignor”




HARTMAN SHORT TERM INCOME PROPERTIES

XX, INC., a Maryland corporation




By:

Name:

Its:




“Assignee”




____________________________

a(n) ________________________




By:

Name:

Its:











--------------------------------------------------------------------------------







SCHEDULE 1-1

Description of New and Pending Lease Transactions — Buyer's Responsibility







1.

Credit to Buyer for unpaid Tenant allowance in the amount of $231,123.83.











--------------------------------------------------------------------------------







SCHEDULE 1-2

Description of New and Pending Lease Transactions — Seller's Responsibility

NONE














--------------------------------------------------------------------------------







SCHEDULE 2

Utility Deposits and Owner Deposits

NONE













